Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 1 of 75 PageID 144




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                                   Case No. 2:19-cv-00227-JES-MRM


 Stacey Banks, individually and
 on behalf of all others similarly situated,               CLASS ACTION

        Plaintiff,                                         JURY TRIAL DEMANDED

 v.

 Fuccillo Affiliates of Florida,
 Inc., a Florida Corporation,

       Defendant.
 ____________________________________/




                        SETTLEMENT AGREEMENT AND RELEASE




                                                 1
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 2 of 75 PageID 145




        This Settlement Agreement and Release is entered into between and among the following

 parties, by and through their respective counsel: Plaintiff Stacey Banks (“Plaintiff”' or “Class

 Representative”), on behalf of herself and the Settlement Class, and Defendant Fuccillo Affiliates

 of Florida, Inc., (“Defendant” or “Fuccillo”). Plaintiff and Defendant will sometimes be referred

 to together as the “Parties,” or, individually, as a “Party.”

        WHEREAS, on April 10, 2019, Plaintiff filed a Class Action Complaint (the “Complaint”)

 on behalf of herself and a putative class in the lawsuit styled Banks v. Fuccillo Affiliates of Florida,

 Inc., Case No. 2:19-cv-00227-JES-MRM (M.D. Fla. 2019) (the “Action”), which asserted claims

 under the Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”) against Defendant

 Fuccillo, including that she and members of the class received prerecorded messages using

 “ringless” voicemail technology from or on behalf of Fuccillo, which allegedly harmed her and

 the class (the “Allegations”) and sought declaratory and injunctive relief, statutory damages,

 attorneys' fees, and costs;

        WHEREAS, on October 7, 2019, with the assistance of mediator Steven R. Jaffe of

 Upchurch Watson White & Max Mediation Group, counsel for the Parties met in Miami, Florida

 and engaged in intensive mediation and arm’s length negotiations in an attempt to resolve

 Plaintiff’s Allegations with a view toward achieving substantial benefits for the Settlement Class

 as a whole, while avoiding the cost, delay, and uncertainty of further litigation, trial, and appellate

 practice;

        WHEREAS, the Parties’ ultimately reached an agreement in principle to resolve the

 Action;

        WHEREAS, based on their investigation of the Allegations and the experience of Class

 Counsel, Plaintiff and Class Counsel have concluded that the terms and conditions of this




                                                    2
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 3 of 75 PageID 146




     Agreement are fair, reasonable, and adequate to, and in the best interest of, the Settlement Class;

            WHEREAS, Plaintiff, on behalf of herself and as the representative of the Settlement Class,

     and Defendant desire to resolve the dispute between them;

            WHEREAS, Plaintiff, on behalf of herself and as the representative of the Settlement Class,

     and Defendant will execute this Agreement solely to compromise and settle protracted,

     complicated, and expensive litigation; and

            WHEREAS, Defendant denies any and all liability or wrongdoing to the Class

     Representative and to the Settlement Class. Nonetheless, Defendant has concluded that further

     litigation would be protracted and expensive, has taken into account the uncertainty and risks

     inherent in this Action, and has determined that it is desirable that the Action and the Allegations

     be fully, completely, and finally settled in the manner and on the terms set forth herein.

            NOW, THEREFORE, in exchange for the mutual covenants and promises contained herein

     and other good and valuable consideration, the receipt and sufficiency of which are hereby

     acknowledged, the Parties and their counsel agree that the Action shall be settled, compromised,

     and/or dismissed on the merits and with prejudice on the terms and conditions in this Agreement,

     and without costs (except as provided here in), subject to Court approval of this Agreement after

     a hearing and on finding that it is a fair, reasonable, and adequate settlement.

I.      DEFINITIONS

            In addition to the terms defined above and at other places in this Agreement, the following

     defined terms have the meaning set forth below:

            A.      “Administrator” means Kurtzman Carson Consultants LLC (“KCC”) which,

     subject to Court approval, shall be responsible for administrative tasks, which may include,

     without limitation: (a) arranging for distribution of the Class Notice and Claim Form to Settlement

     Class Members; (b) making any mailings to Settlement Class Members required under this


                                                       3
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 4 of 75 PageID 147




 Agreement; (c) forwarding written inquiries from Settlement Class Members to Class Counsel or

 their designee; (d) establishing the Settlement Website; (e) receiving and processing Settlement

 Claims Forms and distributing payments to Settlement Class Members; and (f) otherwise assisting

 with implementing and administrating this Agreement, subject in all cases to approval by Class

 Counsel and Counsel for Defendant. Class Counsel and Counsel for Defendant may, by agreement,

 substitute a different entity as Administrator, subject to approval by the Court if the Court has

 previously approved the Settlement preliminarily or finally. In the absence of agreement, either

 Class Counsel or Defendant may move the Court to substitute a different entity as Administrator

 on a showing of good cause.

        B.      “Agreement” means this Settlement Agreement and Release and all attachments

 and exhibits hereto.

        C.      “Approved Claim” means a Claim Form submitted by a Settlement Class Member

 to the Administrator that: (i) is received by the Administrator or postmarked on or before the Claim

 Deadline; (ii) is fully and truthfully completed by a Settlement Class Member with all information

 requested in the Claim Form, and in accordance with the instructions set forth on the Claim Form;

 (iii) is signed by the Settlement Class Member; (iv) contains a telephone number that is confirmed

 to be part of the Settlement Class Data as a number that received a prerecorded message from

 Defendant; and (iv) is approved by the Administrator pursuant to the provisions of this Agreement

 as a valid claim eligible to receive payment from the Settlement Fund under the Agreement and

 the Final Approval Order.

        D.      “Attorneys’ Fees and Expenses” means the total recovery awarded by the Court to

 Class Counsel to compensate them (and all other attorneys for Plaintiff or the Settlement Class)

 for all attorneys’ fees, costs, and adequately supported expenses of any kind (including, but not




                                                  4
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 5 of 75 PageID 148




 limited to, mediation fees, travel, filing fees, court reporter, and videographer expenses, expert

 fees and costs, and document review and production costs) incurred by Plaintiff or Class Counsel

 in connection with the Action.

        E.      “Claim” means a written request for a Claim Settlement Payment submitted by a

 Settlement Class Member to the Administrator.

        F.      “Claim Deadline” means the last date by which a Claim submitted to the

 Administrator by a Settlement Class Member for a Claim Settlement Payment must be postmarked,

 which shall occur no later than fifteen (15) days after the Final Approval Hearing. All Claims

 postmarked on or before the Claim Deadline shall be timely, and all Claims postmarked after the

 Claim Deadline shall be untimely and barred from entitlement to any Claim Settlement Payment.

        G.      “Claim Form” means the form attached as Exhibit 1 to this Agreement and/or as

 ultimately approved by the Court.

        H.      “Claim Period” means the period of time during which Claims may be submitted

 to the Administrator and shall begin on the date Class Notice is sent and end on the Claim Deadline.

 In no event shall the Claim Period exceed ninety (90) days.

        I.      “Claim Settlement Check” means the check containing the Claim Settlement

 Payment for each Settlement Class Member who submits an Approved Claim.

        J.      “Claim Settlement Payment” means the payment to be made to Settlement Class

 Members who submit Approved Claims which shall be $180 less Notice and Administrative costs,

 Attorney’s Fees and Costs, and Incentive Award.

        K.      “Class Counsel” means: (a) Scott A. Edelsberg, Edelsberg Law, PA, 20900 N.E.

 30th Avenue, #417 Aventura, Florida 33180; (b) Andrew J. Shamis, Esq., Shamis & Gentile, P.A.,

 14 NE 1st Ave, Suite 1205, Miami, Florida 33132; (c) Manuel S. Hiraldo, Esq., Hiraldo, P.A., 401




                                                  5
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 6 of 75 PageID 149




 E. Las Olas Boulevard, Suite 1400, Ft. Lauderdale, Florida 33301; (d) Michael Eisenband, Esq.,

 Eisenband Law, P.A., 515 E. Las Olas Boulevard, Suite 120, Ft. Lauderdale, Florida 33301; and

 (e) Ignacio J. Hiraldo, Esq., IJH Law, 14 NE First Ave. 10th Floor, Miami, FL 33132.

        L.      “Class Notice” means the program of notice described in this Agreement to be

 provided to Settlement Class Members, which will notify Settlement Class Members about the

 details of the Settlement.

        M.      “Class Period” means the time period from April 10, 2015 through the date of

 preliminary approval.

        N.      “Confidential Information” means proprietary or commercially sensitive

 information or personal information subject to state and federal privacy laws that the Parties agree

 to protect in this Agreement from disclosure and dissemination to the public or any third-party or

 entity other than the Administrator.

        O.      “Counsel for Defendant” means: (a) Nichole M. Mooney, Esq., Dean, Mead,

 Egerton, Bloodworth, Capouano & Bozarth, P.A. Post Office Box 2346, Orlando, Florida 32802-

 2346; (b) Arthur J. Liederman, Esq., Morrison Mahoney LLP, 120 Broadway, Suite 1130, New

 York, NY 10271; and (c) Alan E. Brown, Esq., Morrison Mahoney LLP, 250 Summer Street,

 Boston, MA 02210.

        P.      “Court” means the U.S. District Court for the Middle District of Florida.

        Q.      “Days” means calendar days, except that, when computing any period of time under

 this Agreement, the day of the act, event, or default from which the designated period of time

 begins to run shall not be included. Further, when computing any period of time under this

 Agreement, the last day of the period so computed shall be included, unless it is a Saturday,

 Sunday, or legal holiday, in which event the period runs until the end of the next day that is not a




                                                  6
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 7 of 75 PageID 150




 Saturday, Sunday, or legal holiday.

          R.    “Effective Date” means the fifth day after which the Final Approval Order becomes

 Final.

          S.    “Final Approval Hearing” means a hearing set by the Court for the purpose of: (i)

 determining the fairness, adequacy, and reasonableness of this Agreement and associated

 settlement in accordance with class action procedures and requirements; and (ii) entering the Final

 Approval Order.

          T.    “Final” or “Finally Approved” or “Final Approval” of this Agreement means the

 later of the date that (i) the time has run for any appeals from the Final Approval Order or (ii) any

 such appeals have been dismissed or resolved in favor of approving, or affirming the approval of,

 this Agreement. To the extent there are no objections to the settlement and therefore no individual

 has standing to appeal the Final Approval Order, the Final Approval Order becomes “Final” five

 (5) days after the Court issues the Final Approval Order.

          U.    “Final Approval Order” means the order and judgment to be entered by the Court,

 substantially in the form, and without material change to, the order attached hereto as Exhibit 2,

 approving this Agreement as fair, adequate, and reasonable and in the best interests of the

 Settlement Class as a whole in accordance with the Federal Rules of Civil Procedure, and making

 such other findings and determinations as the Court deems necessary and appropriate to effectuate

 the terms of this Agreement, including granting Final Approval to the Settlement and ruling on

 Class Counsel’s application for attorneys’ fees and expenses and the Incentive Award for the Class

 Representative. If the Court enters separate orders addressing the matters constituting the matters

 set forth in this paragraph, then the Final Approval Order includes all such orders.

          V.    “Long-Form Notice” means the notice that is made available on the Settlement




                                                  7
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 8 of 75 PageID 151




 Website and upon request from the Administrator, in substantially the form attached as Exhibit 3

 to this Agreement.

        W.      “Mail Notice” means the double-sided postcard individual notice, which includes

 a claim form with prepaid postage, sent by first class mail by the Administrator to Settlement

 Class Members, in substantially the form attached as Exhibit 4 to this Agreement.

        X.      “Notice and Administrative Costs” means the reasonable costs and expenses

 approved by Class Counsel and Counsel for Defendant of disseminating the Class Notice in

 accordance with the Preliminary Approval Order, and all reasonable and authorized costs and

 expenses incurred by the Administrator in administering the Settlement, including, but not limited

 to, costs and expenses associated with determining mailing addresses for Settlement Class

 Members, assisting Settlement Class Members, processing claims, escrowing funds, and issuing

 and mailing Settlement Payments.

        Y.      “Objection Deadline” means the date identified in the Preliminary Approval Order

 and Class Notice by which a Settlement Class Member must serve written objections, if any, to

 the Settlement to be able to object to the Settlement. The Objection Deadline shall be no later than

 thirty (30) days before the Final Approval Hearing.

        Z.      “Opt-Out Deadline” means the date identified in the Preliminary Approval Order

 and Class Notice by which a Request for Exclusion must be filed in writing with Class Counsel

 (or the Administrator) for a Settlement Class Member to be excluded from the Settlement Class.

 The Opt-Out Deadline shall no later than thirty (30) days before the Final Approval Hearing.

        AA.     “Preliminary Approval Order” means an order to be entered by the Court certifying

 the Settlement Class and granting preliminary approval to the Settlement, substantially in the form

 attached hereto as Exhibit 5, without material change.




                                                  8
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 9 of 75 PageID 152




        BB.     “Released Claims” means any and all claims, actions, causes of action, rights, suits,

 defenses, debts, sums of money, payments, obligations, promises, damages, penalties, attorneys’

 fees, costs, liens, judgments, and demands of any kind whatsoever that each member of the

 Settlement Class may have or may have had in the past, whether in arbitration, administrative, or

 judicial proceedings, whether as individual claims or as claims asserted on a class basis, whether

 past or present, mature or not yet mature, known or unknown, suspected or unsuspected, whether

 based on federal, state, or local law, statute, ordinance, regulations, contract, common law, or any

 other source, that were or could have been asserted in the Action, or that relate to or arise from the

 Allegations, including, but not limited to, any claims or causes of action relating to any

 communications and/or telephone calls or text messages received from or initiated by Defendant

 or the Released Parties. This shall include, but not be limited to, any claimed violation(s) of the

 TCPA, or any federal, state, and/or common laws governing the use of an automatic telephone

 dialing system and/or calls or texts to cellular phones, and the tort of Invasion of Privacy by

 Intrusion Upon Seclusion, known or unknown, through the date of preliminary approval.

        CC.     “Released Parties” means the following: Defendant and each of its affiliates, agents,

 past or present owners, direct or indirect owners, successors, parents, subsidiaries, predecessors,

 investors, directors, officers, employees, partners, managers, members, principals, co-venturers,

 joint ventures, divisions, assigns, underwriters, insurers, co-insurers, re-insurers, indemnitors,

 shareholders, attorneys, accountants or auditors, banks or investment banks, associates, personal

 or legal representatives, consultants, vendors, contractors, volunteers, performers, co-marketers,

 licensors, concessionaires, franchisors, and lenders, as well as each of those entities’ or persons’

 affiliates, agents, past or present owners, direct or indirect owners, successors, parents,

 subsidiaries, predecessors, investors, directors, officers, employees, partners, managers, members,




                                                   9
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 10 of 75 PageID 153




  principals, co-venturers, joint ventures, divisions, assigns, underwriters, insurers, co-insurers, re-

  insurers, indemnitors, shareholders, attorneys, accountants or auditors, banks or investment banks,

  associates, personal or legal representatives, consultants, vendors, contractors, volunteers,

  performers, co-marketers, licensors, concessionaires, franchisors, and lenders.

         DD.     “Request for Exclusion” means a written request from a Settlement Class Member

  that seeks to exclude the Settlement Class Member from the Settlement Class.

         EE.     “Incentive Award” means any approved payment to the Class Representative.

         FF.     “Settlement” means the settlement set forth in this Agreement.

         GG.     “Settlement Class” means all members of the class of persons in this Action that

  will be certified by the Court for settlement purposes as follows:

                 All individuals within the United States (i) who were sent a
                 prerecorded message (ii) by or on behalf of Defendant (iii) using
                 “ringless” voicemail technology (iv) during the four years prior
                 to the filing of the Complaint through the date of preliminary
                 approval.

         The Settlement Class excludes the following: (1) Defendant; (2) its parents, subsidiaries,

  affiliates, officers and directors, any entity in which Defendant has a controlling interest; (3) all

  customers who make timely election to be excluded; and (4) all judges assigned to this litigation

  and their immediate family members.

         HH.     “Settlement Class Claimant” means any Settlement Class Member who submits a

  Claim in accordance with this Agreement.

         II.     “Settlement Class Data” means data relating to approximately 10,357 persons who,

  according to Defendant’s records, may be Settlement Class Members. The Settlement Class Data

  shall be treated as Confidential Information.

         JJ.     “Settlement Class Member(s)” means any member of the Settlement Class.




                                                   10
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 11 of 75 PageID 154




         KK.     “Settlement Class Payment List” means the list of all Settlement Class Members

  who filed a Claim; whether the Claim was rejected or accepted, and, if rejected, the reason it was

  rejected; the address to which the Claim Settlement Check shall be sent; and the total amount of

  Claim Settlement Payments to be made.

         LL.     “Settlement Fund” means the total maximum amount that Defendant has agreed to

  make available—which shall not exceed One Million Eight Hundred Sixty Four Thousand and

  Two Hundred and Sixty Dollars and Zero Cents $1,864,260—to cover the Claim Settlement

  Payments, all Attorneys’ Fees and Expenses, all Notice and Administrative Costs, and any

  Incentive Award in settlement in full of this Action. Defendant need not segregate funds or

  otherwise create special accounts to hold the Settlement Fund and will not relinquish control of

  any money except as detailed herein. Any part of the Settlement Fund that is not used to cover the

  Claim Settlement Payments, Attorneys’ Fees and Expenses, Notice and Administrative Costs, and

  any Incentive Award shall remain the property of Defendant. In no event shall Defendant be

  required to pay in excess of the Settlement Fund. The Settlement Fund and structure of this

  Settlement are material terms.

         MM. “Settlement Website” means the www.BanksTCPAsettlement.com, the website

  prepared by the Administrator in connection with the process of providing Class Notice to

  Settlement Class Members.

 II. SETTLEMENT TERMS

         A.      Certification of Settlement Class and Conditional Nature of Agreement

         For settlement purposes only, Defendant conditionally agrees not to oppose certification of

  the Settlement Class. Defendant’s conditional agreement is contingent on (i) the Parties’ execution

  of this Agreement, (ii) the Court’s entry of the Final Approval Order, and (iii) the Final Approval




                                                  11
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 12 of 75 PageID 155




  Order becoming Final. Except as provided below, if this Agreement, for any reason, does not

  receive Final Approval, if the Final Approval Order does not become Final, or if the Agreement is

  otherwise terminated, it shall be null and void, it shall be of no force or effect whatsoever, it shall

  not be referred to or used for any purpose whatsoever, and the negotiation, terms, and entry of the

  Agreement shall remain inadmissible under the Federal Rules of Civil Procedure, Federal Rule of

  Evidence 408, and any applicable state law or rule of civil procedure or evidence.

         Defendant denies all claims, liability, damages, losses, penalties, interest, fees, restitution,

  and all other forms of relief that were or could have been sought in the Action, as well as all class

  action allegations asserted in the Action. Defendant has agreed to resolve this Action through this

  Agreement, but if this Agreement is terminated, deemed void, or Final Approval does not occur

  or the Final Approval Order does not become Final, Defendant does not waive, but rather expressly

  reserves, all rights to challenge all such claims and allegations in the Action on all procedural,

  evidentiary, and factual grounds, including, without limitation, the ability to challenge on any

  grounds whether any class can be certified and to assert any and all defenses or privileges including

  but not limited to any defense based on lack of personal or subject matter jurisdiction. The

  Released Parties do not waive, and Plaintiff will not argue that they have waived, any personal

  jurisdiction or subject matter jurisdiction defenses by negotiating or entering into this Agreement.

  The Class Representative and Class Counsel agree that Defendant retains and reserves all of these

  rights and agree not to take a position to the contrary.

         B.      Settlement Class Relief

                 1.      Claim Settlement Payments to Settlement Class

         In consideration for the Releases set forth in this Agreement, Defendant shall provide the

  following relief:




                                                    12
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 13 of 75 PageID 156




         Defendant will make available up to $1,864,260 for the Settlement Fund. Each Settlement

  Class Member who submits an Approved Claim shall receive a Claim Settlement Payment from

  the Settlement Fund. Within sixty (60) days of the Final Approval Order becoming Final, the

  Administrator will send, by first-class mail, a Claim Settlement Check to each Settlement Class

  Member with an Approved Claim. Checks will be valid for one hundred and eighty (180) days

  from the date on the check. Any undistributed funds will remain with Defendant.

         Except as provided in this Section and any Incentive Award that the Court awards to

  Plaintiff, Defendant shall have no obligation to make any other or further payments to Plaintiff or

  to any Settlement Class Member.

         C.      Incentive Award and Attorneys’ Fees and Expenses

                 1.     Incentive Award

         Class Counsel will request, and Defendant will not oppose, an Incentive Award not to

  exceed Five Thousand Dollars and Zero Cents ($5,000.00), to be paid by Defendant to Plaintiff

  from the Settlement Fund. If the Court awards the Incentive Award, then Plaintiff will provide to

  Defendant a completed W-9 form within fifteen (15) days after the Effective Date, and Defendant

  will deliver to Class Counsel a check made payable to Plaintiff within twenty-one (21) days after

  receipt of the W-9.

                 2.     Attorneys’ Fees and Expenses

         Class Counsel will request, and Defendant will not oppose, an award of Attorneys’ Fees

  and Expenses not to exceed 24% of the Settlement Fund, to be paid by Defendant from the

  Settlement Fund. Class Counsel shall be responsible for allocating and shall allocate among Class

  Counsel any Attorneys’ Fees and Expenses, and Defendant shall have no responsibility, role, or

  liability in connection with such allocation. All Attorneys’ Fees and Expenses awarded by the

  Court shall be paid by Defendant from the Settlement Fund within 21 days of the Effective Date.


                                                  13
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 14 of 75 PageID 157




  III.   CLAIMS ADMINISTRATION

         A.      Administrator

         The Parties have agreed on KCC as the Administrator. The Administrator shall administer

  the Settlement in a cost-effective and timely manner. Without limiting any of its other obligations

  as stated herein, the Administrator shall be responsible for, among other things and if and as

  necessary, the implementation and effectuation of Class Notice, processing Claim Forms,

  receiving and maintaining on behalf of the Court any correspondence regarding Requests for

  Exclusion and/or objections to the Settlement, administering Claim Settlement Payments, and

  providing all other related support, reporting, and administration as further stated in this

  Agreement. The Parties may direct the Administrator to assist with various additional

  administrative tasks in implementing the Settlement as the Parties agree is appropriate.

         Defendant shall not be obligated to compute, estimate, or pay any taxes on behalf of the

  Class Representative, any Settlement Class Claimant, Class Counsel, and/or the Administrator.

  The Administrator shall collect tax information from the Class Representative, any Settlement

  Class Claimant and/or Class Counsel as necessary or required by law. The Class Administrator

  will also collect and provide to Defendant any and all necessary tax documentation concerning

  any of the payments required herein.

         The Parties will coordinate with the Administrator to provide Mail Notice to the

  Settlement Class, as provided in this Agreement. The Administrator shall administer the

  Settlement in accordance with the terms of this Agreement and shall treat any and all documents,

  communications, and other information and materials received in connection with the

  administration of the Settlement as Confidential Information except as provided for in this

  Agreement or by court order.

         All Notice and Administrative Costs shall be paid by Defendant from the Settlement Fund.


                                                  14
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 15 of 75 PageID 158




  The Administrator will invoice Defendant directly for start-up and initial Class Notice costs at any

  time after entry of the Preliminary Approval Order and will bill Defendant monthly for incurred

  fees and expenses thereafter. The Administrator shall provide up-to-date cost estimates, and future

  cost estimates, upon request by Defendant. The Administrator shall provide other information as

  reasonably requested by Defendant from time to time.

         B.      Notice

                 1.       Notice to the Settlement Class

          Class Counsel and Defendant shall insert the correct dates and deadlines in the Settlement

  Class notices before the Class Notice program commences, based upon those dates and deadlines

  set by the Court in the Preliminary Approval Order. Any Notices provided under or as part of the

  Notice Program shall not bear or include the Defendant logo or trademarks or the return address

  of Defendant, or otherwise be styled to appear to originate from Defendant. At Defendant’s

  request, ownership of the Settlement Website URL shall be transferred to Defendant within ten

  (10) days of the date on which operation of the Settlement Website ceases, which shall be within

  fourteen (14) days following distribution of the Claim Settlement Payments, or such other date as

  Class Counsel and Defendant may agree upon in writing.

                 2.       Settlement Class Data

         Within ten (10) days after entry of the Preliminary Approval Order, Defendant —if it has

  not already done so—will provide to the Administrator the Settlement Class Data in electronic

  format. Using the Settlement Class Data, the Administrator will determine the mailing addresses

  associated with each of the telephone numbers of the Settlement Class Members. The

  Administrator will keep the Settlement Class Data as Confidential Information. The Administrator

  will certify that it has destroyed all copies of the Settlement Class Data following distribution of

  the Settlement Fund in accordance with this Agreement.


                                                  15
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 16 of 75 PageID 159




                     3.       Mail Notice

            No earlier than seventy (75) days before the Final Approval Hearing is scheduled to take

  place, or at such other time as may be ordered by the Court consistent with this Agreement, the

  Administrator shall commence sending notice. The Administrator shall send the Mail Notice by

  first class U.S. Mail and shall be done with a double-sided postcard that includes the Claim Form

  with prepaid postage. For any Mail Notices returned as undeliverable or for any phone numbers

  for which Defendant lacks a mailing address, the Administrator shall perform reverse look-ups.

  Before any notice is commenced, Class Counsel and Defendant’s counsel shall first be provided

  with a proof copy of such notice (including what the items will look like in their final form), and

  shall have the right to inspect the same for compliance with this Agreement and with the Court’s

  orders.

                     4.       Long-Form Notice

            Mailed        Notice   will   all   contain   the   address   for   the   Settlement   Website,

  www.BanksTCPAsettlement.com. On the website, Settlement Class members will find important

  documents and court filings, including the Long-Form Notice, which will contain more detail than

  the Mailed Notice. The Long Form Notice will be sent to all Settlement Class members who

  contact the Administrator by telephone or email and request a copy.

                     5.       Settlement Website

            By the beginning of the Claim Period, the Administrator shall establish and maintain the

  Settlement Website, which, among other things: (i) enables Settlement Class Members to access

  and download the Claim Form, (ii) provides contact information for Class Counsel, and (iii)

  provides access to relevant documents concerning the Action. Such documents shall include this

  Agreement and Class Notice; the Long-Form Notice, the Preliminary Approval Order; the

  Complaint; and, when entered, the Final Approval Order. The Class Notice shall include the


                                                          16
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 17 of 75 PageID 160




  address (URL) of the Settlement Website. The Administrator shall maintain the Settlement

  Website until at least sixty (60) days following the Claim Deadline.

                 6.      CAFA Notice

         The Administrator shall serve notices under the Class Action Fairness Act of 2005, 28

  U.S.C. § 1715, within the timelines specified by 28 U.S.C. § 1715(b). Defendant will provide the

  Court with confirmation of service on or before the date of the Final Approval Hearing.

         C.      Claim Filing, Review, and Approval Process

                 1.      Claim Form

         To submit a valid Claim, Settlement Class Members must correctly provide all the

  information and documentation required by the Claim Form. The Claim Form shall require any

  Settlement Class Member who submits a Claim to provide the following information, and affirm

  that the information provided are true and accurate under penalty of perjury: (a) Settlement Class

  Claimant’s name, current address, telephone number, and e-mail address; (b) Settlement Class

  Claimant’s telephone number that received a recorded message from Defendant; (c) an affirmation

  that the Settlement Class Claimant received a prerecorded message from Defendant within the

  Class Period; and (d) a declaration under penalty of perjury that all information and representations

  contained in the Claim Form are true and correct.

                 2.      Claim Filing Process

         Settlement Class Members shall be permitted to make a Claim for a Claim Settlement

  Payment by submitting a Claim Form via mail or online to the Administrator on or before the

  Claim Deadline. Any Settlement Class Member who does not submit an accurate and fully

  completed Claim Form by the Claim Deadline shall be deemed to have waived any Claim and any

  such Claim will be rejected.

                 3.      Invalid Claims


                                                   17
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 18 of 75 PageID 161




         Any Settlement Class Member who fails to submit an Approved Claim shall not be

  entitled to receive a Settlement Claim Payment, but shall otherwise be bound by all of the terms

  in this Agreement, including the terms of the Final Approval Order and the Releases in this

  Agreement, and shall be permanently barred and enjoined from bringing any action, claim, or

  other proceeding of any kind against any Released Parties concerning any Released Claims.

                 4.      Claim Review Process

         The Administrator shall confirm that each Claim Form submitted is in the form required;

  that each Claim Form includes the required affirmations, information, and documentation; that

  each Claim Form was submitted in a timely fashion; and that the Settlement Class Claimant is a

  member of the Settlement Class. The Administrator shall also confirm that the telephone number

  provided in the Claim Form appears in the Settlement Class Data as a telephone number that

  received a prerecorded message. All such Claim criteria shall be strictly enforced. Any Settlement

  Class Claimant’s failure to provide any of the required affirmations or information and any Claim

  Form that does not meet the above criteria shall result in the Claim being deemed invalid, and

  Defendant shall not have any further obligation to process or make any Claim Settlement Payment

  on such invalid Claim. The Administrator shall not receive any incentive for denying claims.

                 5.      Settlement Class Payment List

         At least thirty (30) days before the Final Approval Hearing, the Administrator shall provide

  Class Counsel and Counsel for Defendant with the Settlement Class Payment List. Upon either

  Party’s request that must be made within seven (7) days following the Parties’ receipt of this List,

  the Administrator will provide copies of all Claim Forms that it receives to counsel for the Parties,

  along with its recommendation as to whether or not each Claim Form is determined to be an

  Approved Claim. If there is any question related to such documentation and/or determination,

  either Party may request the Settlement Administrator to provide additional documentation, which


                                                   18
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 19 of 75 PageID 162




  request must be made within seven (7) days of receipt of Parties’ receipt of the Claim Forms and

  the Settlement Administrator’s recommendation. Defendant’s Counsel, and Class Counsel shall

  each have the right to challenge the acceptance or rejection of a Claim Form submitted by

  purported Settlement Class Members. Any such challenge must be made within seven (7) days

  after the Settlement Administrator has provided the requested documentation to the Parties’

  Counsel. The Settlement Administrator shall follow any agreed decisions of Defendant’s Counsel

  and Class Counsel regarding any challenged claims.

         D.      Opt-Out Rights

                 1.      Opt-Out Requirements

         A Settlement Class Member who wishes to opt-out of the Settlement Class must do so in

  writing. To opt-out, a Settlement Class Member must complete and send to Class Counsel (or the

  Administrator), at the address listed in the Class Notice, a Request for Exclusion that is postmarked

  no later than the Opt-Out Deadline, as specified in the Class Notice (or as the Court otherwise

  requires). The Request for Exclusion must: (a) identify the case name; (b) identify the name,

  address, and telephone number of the Settlement Class Member; (c) identify the telephone number

  at which the person requesting exclusion received a prerecorded message from Defendant; (d) be

  personally signed by the Settlement Class Member requesting exclusion; and (e) contain a

  statement that indicates a desire to be excluded from the Settlement Class in the Action, such as:

  “I hereby request that I be excluded from the proposed Settlement Class in Banks v. Fuccillo

  Affiliates of Florida, Inc., Case No. 2:19-cv-00227-JES-MRM.” Class, mass and group Requests

  for Exclusion are prohibited.

         Any Settlement Class Member who does not opt-out of the Settlement in the manner

  described herein shall be deemed to be part of the Settlement Class, and shall be bound by all

  subsequent proceedings, orders, and judgments, including the Final Approval Order.


                                                   19
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 20 of 75 PageID 163




         A Settlement Class Member who desires to opt-out must take timely affirmative written

  action in accordance with this Section, even if the Settlement Class Member desiring to opt-out

  (a) files or has filed a separate action against any of the Released Parties, or (b) is, or becomes, a

  putative class member in any other class action filed against any of the Released Parties.

                 2.      Opt-Outs Not Bound

         Any Settlement Class Member who properly opts out of the Settlement Class shall not: (a)

  be bound by any orders or judgments relating to the Settlement; (b) be entitled to relief under, or

  be affected by, this Agreement; (c) gain any rights by virtue of this Agreement; or (d) be entitled

  to object to any aspect of the Settlement.

                 3.      List of Requests for Exclusion

         At least ten (10) days before the Final Approval Hearing, the Administrator shall provide

  Class Counsel and Counsel for Defendant with a list of all timely Requests for Exclusion along

  with copies of such Requests for Exclusion.

                 4.      All Settlement Class Members Bound By Settlement

         Except for those Settlement Class Members who timely and properly file a Request for

  Exclusion, all other Settlement Class Members will be deemed to be Settlement Class Members

  for all purposes under the Agreement, and upon the Effective Date, will be bound by its terms.

         E.      Objections

         Any Settlement Class Member who does not opt-out of the Settlement may object to the

  Settlement. To object, the Settlement Class Member must comply with the procedures and

  deadlines in this Agreement.

                 1.      Process

         Any Settlement Class Member who wishes to object to the Settlement must do so in writing

  on or before the Objection Deadline, as specified in the Class Notice and Preliminary Approval


                                                   20
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 21 of 75 PageID 164




  Order. The written objection must be filed with the Court and mailed (with the requisite postmark)

  to Class Counsel and Counsel for Defendant, no later than the Objection Deadline.

                 2.     Requirements

         The requirements to assert a valid written Objection shall be set forth in the Class Notice.

  To be valid, the written objection must include:

       a. the name of the Action;

       b. the objector’s full name, address, and telephone number;

       c. an explanation of the basis on which the objector claims to be a Settlement Class

           Member, which must include the telephone number at which the objector received a

           prerecorded message from Defendant;

       d. all grounds for the objection, accompanied by any legal support for the objection known

           to the objector or his counsel;

       e. the number of times in which the objector has objected to a class action settlement within

           the five years preceding the date that the objector files the objection, the caption of each

           case in which the objector has made such an objection, and a copy of any orders related

           to or ruling on the objector’s prior such objections that were issued by the trial and

           appellate courts in each listed case;

       f. the identity of all counsel who represent the objector, including any former or current

           counsel who may be entitled to compensation for any reason related to the objection to

           the Settlement or fee application;

       g. a copy of any orders related to or ruling on counsel’s or the counsel’s law firm’s prior

           objections made by individuals or organizations represented by them that were issued by

           the trial and appellate courts in each listed case in which the objector’s counsel and/or

           counsel’s law firm have objected to a class action settlement within the preceding 5 years;


                                                   21
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 22 of 75 PageID 165




       h. any and all agreements that relate to the objection or the process of objecting—whether

           written or oral—between objector or objector’s counsel and any other person or entity;

       i. the identity of all counsel (if any) representing the objector who will appear at the Final

           Approval Hearing;

       j. a statement confirming whether the objector intends to personally appear and/or testify

           at the Final Approval Hearing;

       k. a list of all persons who will be called to testify at the Final Approval Hearing in support

           of the objection; and

       l. the objector’s signature (an attorney’s signature is not sufficient).

         Class, mass and group Objections are prohibited. Any Settlement Class Member who fails

  to object to the Settlement in the manner described in the Class Notice and consistent with this

  Section shall be deemed to have waived any such objection, shall not be permitted to object to any

  terms or approval of the Settlement at the Final Approval Hearing, and shall be foreclosed from

  seeking any review of the Settlement or the terms of this Agreement by appeal or other means.

                 3.     Appearance

         Subject to approval by the Court, any Settlement Class Member who files and serves a

  written objection in accordance with this Section may appear, in person or by counsel, at the Final

  Approval Hearing held by the Court, to show cause why the Settlement should not be approved as

  fair, adequate, and reasonable, but only if the objecting Settlement Class Member: (a) files with

  the Court a notice of intention to appear at the Final Approval Hearing by the Objection Deadline

  (“Notice of Intention to Appear”); and (b) serves the Notice of Intention to Appear on Class

  Counsel and Counsel for Defendant by the Objection Deadline.

         The Notice of Intention to Appear must include: (a) the case name and number; (b) the

  Settlement Class Member’s name, address, telephone number, and signature, and, if represented


                                                  22
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 23 of 75 PageID 166




  by counsel, their contact information; (c) the telephone number at which he or she received a

  prerecorded message from Defendant; and (d) copies of any papers, exhibits, or other evidence

  that the objecting Settlement Class Member will present to the Court in connection with the Final

  Approval Hearing.

         Any Settlement Class Member who does not file a Notice of Intention to Appear in

  accordance with the deadlines and other specifications set forth in the Class Notice and this

  Agreement shall not be entitled to appear at the Final Approval Hearing and raise any objections.

                 4.     Discovery From Settlement Class Members Objecting To Settlement

         The Parties shall have the right to take discovery from any Settlement Class Member who

  objects to the Settlement without further leave of court. If the Settlement Class Member who

  objects to the Settlement is represented by counsel, the Parties shall also have the right to take

  discovery from the Settlement Class Member’s counsel without further leave of court.

         F.      Funding & Distribution of Settlement Fund and Claim Settlement Payment

                 1.     Settlement Fund

         As described herein, the Settlement Fund shall be used to provide the exclusive recovery

  and relief for the Class, any Attorneys’ Fees and Expenses, any Incentive Award, and all Notice

  and Administrative Costs. The Settlement Fund shall be the sole and exclusive monetary

  contribution or consideration paid or provided by Defendant under this Settlement Agreement and

  Defendant shall not, under any circumstances, be obligated to pay any other additional amounts

  beyond the amount set forth in the definition of Settlement Fund. Any part of the Settlement Fund

  that is not used to provide relief for the Settlement Class, Attorneys’ Fees and Expenses, any

  Incentive Award, and any Notice and Administrative Costs shall remain with Defendant.

                 2.     Funding

         From the Settlement Fund, Defendant, within thirty (30) days after the Effective Date, shall


                                                 23
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 24 of 75 PageID 167




  fund all amounts required by the Administrator for distribution of any Claim Settlement Payments

  to Settlement Class Members who submit Approved Claims.

                 3.     Distribution

         The Administrator shall pay any Claim Settlement Payments to Settlement Class Members

  who submit Approved Claims within sixty (60) days after the Effective Date.

         G.      Non-Approval of Agreement

         This Agreement is conditioned on Final Approval without material modification by the

  Court. If the Agreement is not so approved, the Parties shall have the right to withdraw from the

  Agreement and return to the status quo ante as if no settlement or this Agreement had been

  negotiated or entered into. Defendant shall not be obligated to make any payments or provide any

  other monetary or non-monetary relief to Plaintiff or any member of the Settlement Class, or any

  Attorney’s Fees or expenses to Class Counsel. Moreover, the Parties shall be deemed to have

  preserved all of their rights or defenses, and shall not be deemed to have waived any substantive,

  evidentiary, procedural, or other rights of any kind that they may have as to each other or any

  member of the Settlement Class. Neither the Agreement, nor any other fact or statement relating

  to the negotiation of the Agreement may be used, offered, or admitted as an admission or evidence

  of liability. If the Agreement is approved without material modification by the Court, but is later

  reversed or vacated on appeal, each of the Parties shall have a right to withdraw from the

  Agreement and return to the status quo ante, for all litigation purposes, as if no Agreement had

  been negotiated or entered into, and shall not be deemed to have waived any substantive,

  evidentiary, procedural, or rights of any kind that they may have as to each other or any member

  of the Settlement Class.

         This Settlement, for purposes of clarification, is not dependent or conditioned upon the

  Court approving Plaintiff’s request for an Incentive Payment and/or Class Counsel’s request for


                                                  24
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 25 of 75 PageID 168




  Attorneys’ Fees and Expenses, or awarding the particular amounts sought by Plaintiff and/or Class

  Counsel. In the event the Court declines Plaintiff’s and/or Class Counsel’s requests or awards less

  than the amounts sought, the Settlement will continue to be effective and enforceable.

         H.      Termination of Agreement

         Either Party shall have the right in his or its sole discretion to terminate this Agreement,

  declare it null and void, and have no further obligations under this Agreement if any of the

  following conditions occurs: (1) the Court, within one-hundred eighty (180) days after the motion

  for preliminary approval is filed, fails or declines to grant preliminary approval in accordance with

  the terms of the Preliminary Approval Order; (2) the Court, within three-hundred sixty (360) days

  after granting preliminary approval in accordance with the terms of the Preliminary Approval

  Order, fails or declines to grant Final Approval in accordance with the terms of the Final Approval

  Order; (3) an appellate court vacates or reverses the Final Approval Order; (4) the Effective Date

  does not occur for any reason; (5) any condition described in this Agreement, including any

  Exhibits, as a basis for termination or cancellation occurs; (6) more than 5% of the Settlement

  Class opts out of the Settlement; or (7) there is any Court-ordered modification in the Settlement

  Fund or amount Defendant is obligated to pay hereunder.

         I.      Retention of Records

         The Administrator shall retain all records relating to payment of claims under this

  Agreement for a period of five (5) years from the Effective Date. Those records shall be maintained

  in accordance with this Agreement as Confidential Information.

         J.      Change in Corporate Practice

         Defendant agrees to adopt policies and procedures to ensure compliance with the TCPA,

  as well as the DNC Registry.

  IV.    EXCLUSIVE REMEDY/DISMISSAL OF CLAIMS/JURISDICTION


                                                   25
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 26 of 75 PageID 169




         A.      Exclusive Remedy; Permanent Injunction

         Upon issuance of the Final Approval Order: (i) the Agreement shall be the exclusive

  remedy for any and all Settlement Class Members, except those who have properly requested

  exclusion (opted out) in accordance with the terms and provisions hereof; (ii) the Released Parties

  shall not be subject to liability or expense for any of the Released Claims to any Settlement Class

  Member(s); (iii) Settlement Class Members who have not opted out shall be permanently barred

  and enjoined from asserting any Released Claims in any action or proceeding or from filing,

  commencing, prosecuting, intervening in, or participating in (as class members or otherwise) any

  action or proceeding based on or relating to any of the Released Claims or the facts and

  circumstances relating thereto; and (iv) Settlement Class Members who have not opted out shall

  be permanently barred and precluded from organizing Settlement Class Members, or soliciting the

  participation of Settlement Class Members, for purposes of pursuing any action or proceeding

  (including by seeking to amend a pending complaint to include class allegations, or seeking class

  certification in a pending action) based on or relating to any of the Released Claims or the facts

  and circumstances relating thereto.

         B.      Dismissal of Claims

         The Parties agree that upon the Effective Date, the Action shall be dismissed with prejudice

  in accordance with the Final Approval Order.

         C.      Continuing Jurisdiction of Court

         The Court shall retain exclusive and continuing jurisdiction over this Action, the Parties,

  and this Agreement with respect to the performance of its terms and conditions (and disputes

  arising out of or relating to this Agreement), the proper provision of all benefits, and the

  implementation and enforcement of its terms, conditions, and obligations.




                                                  26
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 27 of 75 PageID 170




  V.     RELEASES

         Upon the Effective Date of this Agreement, the Released Parties shall be released and

  forever discharged by the Class Representative, the Settlement Class, and each Settlement Class

  Member from all Released Claims. The Settlement Class and each Settlement Class Member

  covenant and agree that they shall not hereafter seek to establish liability against any of the

  Released Parties based, in whole or in part, on any of the Released Claims. The Class

  Representative, the Settlement Class, and each Settlement Class Member expressly waive and

  relinquish any and all rights which they may have under Section 1542 of the California Civil Code

  or any similar statute of the United States. Section 1542 reads as follows:

         A general release does not extend to claims that the creditor or releasing party does
         not know or suspect to exist in his or her favor at the time of executing the release
         and that, if known by him or her, would have materially affected his or her
         settlement with the debtor or released party.

         The Class Representative, the Settlement Class, and each Settlement Class Member may

  hereafter discover facts in addition to or different from those which they now know or believe to

  be true with respect to the subject matter of the Released Claims, but the Class Representative, the

  Settlement Class, and each Settlement Class Member, upon the Effective Date, shall be deemed to

  have, and by operation of the Final Approval Order, shall have, nevertheless, fully, finally, and

  forever waived, settled, and released any and all Released Claims, regardless of such subsequent

  discovery of additional or different facts.

         Upon the Effective Date of this Agreement, the Released Parties shall be released and

  forever discharged by the Plaintiff for any and all claims that she may have against any of the

  Released Parties.

         Upon issuance of the Final Approval Order, the Plaintiff, and all Settlement Class Members

  shall be permanently barred and enjoined from: (a) asserting any Released Claims in any action or



                                                  27
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 28 of 75 PageID 171




  proceeding or from filing, commencing, prosecuting, intervening in, or participating in (as class

  members or otherwise) any action or proceeding based on any of the Released Claims; and (b)

  organizing Settlement Class Members, or soliciting the participation of Settlement Class Members,

  for purposes of pursuing any action or proceeding (including by seeking to amend a pending

  complaint to include class allegations, or seeking class certification in a pending or future action

  or proceeding) based on any of the Released Claims. Nothing in this Agreement shall preclude any

  action to enforce the terms of the Agreement.

         This Agreement and the Releases herein do not affect the rights of Settlement Class

  Members who timely and properly submit a Request for Exclusion from the Settlement.

  VI.    COVENANTS, REPRESENTATIONS, AND WARRANTIES

         Plaintiff and the Settlement Class Members covenant and agree: (a) not to assert any of the

  Released Claims in any action or proceeding and not to file, commence, prosecute, intervene in,

  or participate in (as class members or otherwise) any action or proceeding based on any of the

  Released Claims against any of the Released Parties; (b) not to organize or solicit the participation

  of Settlement Class Members in a separate class for purposes of pursuing any action or proceeding

  (including by seeking to amend a pending complaint to include class allegations, or seeking class

  certification in a pending or future action or proceeding) based on or relating to any of the Released

  Claims or the facts and circumstances relating thereto against the Released Parties; and (c) that the

  foregoing covenants and this Agreement shall be a complete defense to any of the Released Claims

  against any of the Released Parties.

         Plaintiff represents and warrants that: (a) she is the sole and exclusive owner of her own

  Released Claims; (b) that she has not assigned or otherwise transferred any interest in any of the

  Released Claims against any of the Released Parties; (c) that she will not assign or otherwise

  transfer any interest in any of the Released Claims; and (d) that she has no surviving claim or cause


                                                   28
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 29 of 75 PageID 172




  of action against any of the Released Parties that is not being released by this Agreement.

         Class Counsel represent and warrant that: (a) they know of no other persons with claims

  against Defendant who are not included in the Settlement Class and whose claims will not be

  released upon the Effective Date of this Agreement; (b) they will keep confidential and not publicly

  disclose, disseminate, or use any of the information in the Settlement Class Data; and (c) they will

  not advertise for or solicit individuals to bring any additional lawsuits or claims against Released

  Parties, except that this statement shall not be interpreted to prevent Class Counsel from engaging

  in any action permitted by the rules of professional responsibility.

  VII.   MISCELLANEOUS PROVISIONS

         A.      Receipt of Advice of Counsel

         Each Party acknowledges, agrees, and specifically warrants that he, she, or it has fully read

  this Agreement and the Release, received independent legal advice with respect to the advisability

  of entering into this Agreement and the Release and the legal effects of this Agreement and the

  Release, and fully understands the effect of this Agreement and the Release.

         B.      Cooperation to Facilitate this Settlement

         The Parties agree that they shall work together in good faith to facilitate this Agreement,

  as well as undertake any required steps to effectuate the purposes and intent of this Agreement.

         C.      Representation by Counsel

         The Parties represent and warrant that they have been represented by, and have consulted

  with, the counsel of their choice regarding the provisions, obligations, rights, risks, and legal

  effects of this Agreement and have been given the opportunity to review independently this

  Agreement with such legal counsel and agree to the particular language of the provisions herein.

         D.      No Admission of Liability

         Nothing in this Agreement, or the Parties’ willingness to enter into this Agreement, shall


                                                   29
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 30 of 75 PageID 173




  be construed as an admission by any person or entity, of any liability or wrongdoing of any Party,

  or of the truth of any allegations made by the Class Representative, on behalf of herself or the

  Settlement Class, against Defendant. Defendant expressly denies and disclaims any liability or

  wrongdoing. The existence, contents, and terms of Agreement, and any negotiations, statements,

  or proceedings in connection therewith, shall not be admissible as evidence for any purpose in any

  proceeding, except solely for purposes of enforcement of the Agreement’s terms; however, this

  Agreement may be used by either Party and pleaded as a full and complete defense to any action,

  suit, or other proceeding that has been or may be instituted, prosecuted, or attempted with respect

  to any of the Released Claims, and may be filed, offered, and received into evidence, and otherwise

  used for such defense.

         E.      Contractual Agreement

         The Parties understand and agree that all terms of this Agreement are contractual and are

  not a mere recital, and each signatory warrants that he or she is competent and possesses the full

  and complete authority to execute and covenant to this Agreement on behalf of the Party that he

  or she represents.

         F.      Change of Time Periods

         The time periods and/or dates described in this Agreement with respect to the giving of

  notices and hearings are subject to approval and change by the Court or by written agreement of

  Class Counsel and Counsel for Defendant, without notice to Settlement Class Members. The

  Parties reserve the right, by agreement and subject to Court approval, to grant any reasonable

  extension of time that might be needed to carry out any of the provisions of this Agreement.

         G.      Integration

         This Agreement constitutes a single, integrated written contract expressing the entire

  agreement of the Parties relative to the subject matter hereof. This Agreement supersedes all prior


                                                  30
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 31 of 75 PageID 174




  representations, agreements, understandings, both written and oral, among the Parties, or any of

  them, with respect to the subject matter of this Agreement. No covenants, agreements,

  representations, or warranties of any kind whatsoever have been made by any Party hereto, except

  as provided for herein, and no Party is relying on any prior oral or written representations,

  agreements, understandings, or undertakings with respect to the subject matter of this Agreement.

          H.     Drafting

          The Parties agree that no single Party shall be deemed to have drafted this Agreement, or

  any portion thereof, for purpose of the invocation of the doctrine of contra proferentem. This

  Agreement is a collaborative effort of the Parties and their respective attorneys.

          I.     Costs

          Except as otherwise provided herein, each Party shall bear its own legal and other costs

  incurred in connection with the Released Claims, including the preparation and performance of

  this Agreement.

          J.     Modification or Amendment

          This Agreement may not be modified or amended, nor may any of its provisions be waived,

  except by a writing signed by the Parties who executed this Agreement or their successors-in-

  interest.

          K.     No Waiver

          The failure of a Party hereto to insist upon strict performance of any provision of this

  Agreement shall not be deemed a waiver of such Party’s rights or remedies or a waiver by such

  Party of any default by another Party in the performance or compliance of any of the terms of this

  Agreement. In addition, the waiver by one Party of any breach of this Agreement by another Party

  shall not be deemed a waiver of any other prior or subsequent breach of this Agreement.

          L.     Severability


                                                   31
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 32 of 75 PageID 175




             Should any part, term, or provision of this Agreement be declared or determined by any

  court or tribunal to be illegal or invalid, the Parties agree that the Court may modify such provision

  to the extent necessary to make it valid, legal, and enforceable. In any event, such provision shall

  be separable and shall not limit or affect the validity, legality, or enforceability of any other

  provision hereunder; provided, however, that the terms of this Section shall not apply should any

  court or tribunal find any part, term, or provision of the release to be illegal or invalid in any

  manner. Provided, however, that the terms of this Section shall not apply should any court or

  tribunal find any part, term, or provision of the release, as set forth in Section V, to be illegal or

  invalid in any manner.

             M.     No Violation of Law or Agreement

             The execution, delivery, and performance of this Agreement by the Parties hereto does not

  and will not, conflict with, violate, result in a breach of, or cause a default under, (a) any applicable

  provision of any federal, state, or local law or regulation, (b) any provision of any order, arbitration

  award, judgment, or decree, or (c) any provision of any agreement or instrument applicable to the

  Parties.

             N.     Successors

             This Agreement shall be binding upon and inure to the benefit of the heirs, successors, and

  assigns of the Parties hereto.

             O.     Choice of Law

             All terms and conditions of this Agreement shall be governed by and interpreted according

  to the laws of the State of Florida, without reference to its conflict of law provisions, except to the

  extent that federal law governs. The adequacy of the settlement, any determination regarding Class

  Counsel’s fees and expenses, and any Incentive Award shall be governed by federal law.

             P.     Fair and Reasonable


                                                     32
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 33 of 75 PageID 176




         The Parties and their counsel believe that this Agreement is a fair and reasonable

  compromise of the disputed claims, it is in the best interests of the Parties, and have arrived at this

  Agreement as a result of extensive arms-length negotiations.

         Q.      Headings

         All headings contained herein are for informational purposes only and do not constitute a

  substantive part of this Agreement. In the event of a dispute concerning the terms and conditions

  of this Agreement, the headings shall be disregarded.

         R.      Exhibits

         The Exhibits to this Agreement are expressly incorporated and made part of the terms and

  conditions set forth herein.

         S.      Counterparts

         This Agreement may be executed in one or more counterparts. All executed counterparts,

  and each of them, shall be deemed to be one and the same instrument provided that counsel for the

  Parties to this Agreement shall exchange among themselves original signed counterparts.

         T.      Facsimile and Electronic Mail

         Transmission of a signed Agreement by facsimile or electronic mail shall constitute receipt

  of an original signed Agreement by mail.

         U.      Warranty of Signature

         Each signer of this Agreement represents and warrants that he or she is authorized to

  execute this Agreement in his or her official capacity on behalf of the Party to this Agreement for

  which he or she is signing and that this Agreement is binding on the principal represented by that

  signatory.

         V.      No Assignment

         Each Party represents and warrants that such Party has not assigned or otherwise


                                                    33
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 34 of 75 PageID 177




  transferred (via subrogation or otherwise) any right, title, or interest in or to any claims, causes of

  action, or demands which were or could have been, or ever could be asserted against any Party and

  that are released in this Agreement, or which were, could have been, or ever could be asserted

  against any Party. Any Party that breaches the representations and warranties set forth in this

  Section shall indemnify and hold harmless each other Party, its parents, subsidiaries, and affiliates,

  and their respective owners, agents, attorneys, successors, heirs, assigns, administrators, officers,

  directors, employees, and all other persons acting in concert with them from any and every claim

  or demand of every kind or character arising out of a breach by any such breaching Party of its

  representations and warranties in this Section.

         W.      Confidentiality; Communications to Media and Public

         The Parties agree that the terms of this Settlement shall remain confidential and not be

  disclosed by any Party until the Agreement is filed in connection with the Preliminary Approval

  Application.

         Other than public court filings, court-ordered notice to the class and communications with

  Settlement Class Members, there shall be no other publication or dissemination of the terms of this

  Settlement by either party, their counsel, or the Administrator, including, but not limited to, in the

  form of press releases or in response to inquiry from any media. For the avoidance of any doubt,

  nothing in this Agreement prevents the Parties from making any disclosures required to effectuate

  this Agreement or from making any disclosures required by law.




                                                    34
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 35 of 75 PageID 178
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 36 of 75 PageID 179
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 37 of 75 PageID 180
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 38 of 75 PageID 181




                   EXHIBIT 1
            Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 39 of 75 PageID 182

                                                                                                                                       << Mail ID>>
                                                                     CLAIM FORM
                                          Banks v. Fuccillo Affiliates of Florida, Inc. Settlement

                                                       Case No. 2:19-cv-00227-JES-MRM

Return this Claim Form to: Claim Administrator, PO Box xxxx, Portland, OR xxxxx- xxxx. To submit an online form, visit www.BanksTCPAsettlement.com or
                                                                    call 1-xxx-xxx-xxxx.
     DEADLINE: THIS CLAIM FORM MUST BE POSTMARKED BY [MONTH DAY, YEAR] BE FULLY COMPLETED, BE
            SIGNED UNDER OATH, AND MEET ALL CONDITIONS OF THE SETTLEMENT AGREEMENT.

                               YOU MUST SUBMIT THIS CLAIM FORM TO RECEIVE A SETTLEMENT PAYMENT.

Please note that if you are a Settlement Class Member, the Settlement Class Member Verification section below requires you to state, under penalty of perjury, that
all information contained therein is true and correct. This Claim Form may be researched and verified by the Claim Administrator.



                                                      YOUR CONTACT INFORMATION

   Name:
                            (First)                          (Middle)                            (Last)

   Current Address:

   (City)                                                           (State)                 (ZIP Code)


   Telephone Number at Which You Received a Prerecorded Message: (                                 )               –
   Email address:

   Current Phone Number: (               )             –                       or  check if same as above
   (Please provide a phone number where you can be reached if further information is required.)

   Claim ID:

                                                          Class Member Verification
   By submitting this claim form, I declare under penalty of perjury that I am a member of the Class (defined “all individuals within the
   United States (i) who were sent a prerecorded message (ii) by or on behalf of Defendant (iii) using “ringless” voicemail technology
   (iv) during the four years prior to the filing of the Complaint through the date of preliminary approval.” I further declare under
   penalty of perjury that the information provided herein is true and correct.
                            ************************************************************************
                    Additional information regarding the Settlement can be found at visit www.BanksTCPAsettlement.com




   I declare under penalty of perjury that the foregoing is true and correct.

   Signature:                                                                    Date:


 Print Name:

If you have questions, you may call the Claim Administrator at 1-xxx-xxx-xxxx.
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 40 of 75 PageID 183




                   EXHIBIT 2
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 41 of 75 PageID 184




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA

                                      Case No. 2:19-cv-00227-JES-MRM


  Stacey Banks, individually and
  on behalf of all others similarly situated,                        CLASS ACTION

            Plaintiff,                                               JURY TRIAL DEMANDED

  v.

  Fuccillo Affiliates of Florida,
  Inc., a Florida Corporation,

           Defendant.
                                                     /

                        [PROPOSED] ORDER GRANTING FINAL APPROVAL
                      OF CLASS ACTION SETTLEMENT AND FINAL JUDGMENT

               On                     , this Court granted preliminary approval to the proposed class action

       settlement set forth in the Settlement Agreement and Release (the “Settlement Agreement”) between

       Plaintiff Stacey Banks (“Plaintiff”'), on behalf of herself and al1 members of the Settlement Class, and

       Defendant Fuccillo Affiliates of Florida, Inc., (“Defendant” or “Fuccillo”) (collectively, the

       “Parties”). The Court also provisionally certified the Settlement Class for settlement purposes,

       approved the procedure for giving Class Notice to the members of the Settlement Class for settlement

       purposes, and set the final approval hearing to take place on                                     . The

       Court finds that the Class Notice in the form approved by the Court in its preliminary approval order

       was given in the manner ordered by the Court, constitutes the best practicable notice, and was fair,

       reasonable, and adequate.

               On                     , the Court held a fully noticed Final Approval Hearing to consider: (1)


                                                          1
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 42 of 75 PageID 185




   whether the terms and conditions of the Settlement Agreement were fair, reasonable, and adequate;

   (2) whether a judgment should be entered dismissing Plaintiff s Complaint on the merits and with

   prejudice in favor of Defendant and against all persons or entities who are Settlement Class Members

   herein who have not requested exclusion from the Settlement Class; and (3) whether and in what

   amount to award Attorneys’ Fees and Expenses to Class Counsel for the Settlement Class and whether

   and in what amount to award an Incentive Award to the Class Representative.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT

           1.      The Court has personal jurisdiction over the parties and the Settlement. Class

   Members, venue is proper, and the Court has subject matter jurisdiction to approve the Settlement

   Agreement, including all exhibits thereto, and to enter this Final Approval Order. Without affecting

   the finality of this Final Approval Order, this Court hereby retains jurisdiction as to all matters relating

   to administration, consummation, enforcement, and interpretation of the Settlement Agreement and of

   this Final Approval Order, and for any other purpose.

           2.      The Settlement Agreement was negotiated at arm's length by experienced counsel

   who were fully informed of the facts and circumstances of this litigation (the "Action") and of the

   strengths and weaknesses of their respective positions. The Settlement Agreement was reached after

   the Parties engaged in a mediation and extensive settlement discussions and after the exchange of

   informal information, including information about the size and scope of the Settlement Class. Counsel

   for the Parties were therefore well positioned to evaluate the benefits of the Settlement Agreement,

   taking into account the expense, risk, and uncertainty of protracted litigation.

           3.      The Court finds that the prerequisites for a class action under Fed. R. Civ. P. 23 have

   been satisfied for settlement purposes in that: (a) the number of Settlement Class Members is so

   numerous that joinder of all members thereof is impracticable; (b) there are questions of law and fact
                                                     2
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 43 of 75 PageID 186




   common to the Settlement Class; (c) the claims of the Class Representative are typical of the claims of

   the Settlement Class she seeks to represent; (d) Class Representative has arid will continue to fairly

   and adequately represent the interests of the Settlement Class for purposes of entering into the

   Settlement Agreement; (e) the questions of law and fact common to the Settlement Class Members

   predominate over any questions affecting any individual Settlement Class Member; (f) the Settlement

   Class is ascertainable; and (g) a class action is superior to the other available methods for the fair and

   efficient adjudication of the controversy.

           4.      Pursuant to Fed. R. Civ. P. 23, this Court hereby finally certifies the Settlement Class,

   as identified in the Settlement Agreement.

           5.      The Court finally appoints Scott A. Edelsberg of Edelsberg Law, P.A.; Andrew J.

   Shamis of Shamis and Gentile, P.A., Manuel S. Hiraldo, Esq. or Hiraldo, P.A., Michael Eisenband,

   Esq. of Eisenband Law, P.A, and Ignacio J. Hiraldo, Esq. of IJH Law as Class Counsel for the

   Settlement Class.

           6.      The Court finally designates Stacey Banks as the Class Representative.

           7.      The Court makes the following findings on notice to the Settlement Class:

           (a)     The Court finds that the distribution of the Class Notice, as provided for in the

   Settlement Agreement, (i) constituted the best practicable notice under the circumstances to Settlement

   Class Members, (ii) constituted notice that was reasonably calculated, under the circumstances, to

   apprise Settlement Class Members of, among other things, the pendency of the Action, the nature and

   terms of the proposed Settlement, their right to object or to exclude themselves from the proposed

   Settlement, and their right to appear at the Final Approval Hearing, (iii) was reasonable and

   constituted due, adequate, and sufficient notice to all persons entitled to be provided


                                                       3
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 44 of 75 PageID 187




   with notice, and (iv) complied fully with the requirements of Fed. R. Civ. P. 23, the United States

   Constitution, the Rules of this Court, and any other applicable law.

           (b)     The Court finds that the Class Notice and methodology set forth in the Settlement

   Agreement, the Preliminary Approval Order, and this Final Approval Order (i) constitute the most

   effective and practicable notice of the Final Approval Order, the relief available to Settlement Class

   Members pursuant to the Final Approval Order, and applicable time periods; (ii) constitute due,

   adequate, and sufficient notice for all other purposes to all Settlement Class Members; and (iii) comply

   fully with the requirements of Fed. R. Civ. P. 23, the United States Constitution, the Rules of this

   Court, and any other applicable law.

           8.      The Settlement Agreement is finally approved in all respects as fair, reasonable and

   adequate pursuant to Fed. R. Civ. P. 23(e). The terms and provisions of the Settlement Agreement,

   including all exhibits thereto, have been entered into in good faith and are hereby fully and finally

   approved as fair, reasonable, and adequate as to, and in the best interests of, each of the Parties and

   the Settlement Class Members.

           9.      The Parties are hereby directed to implement the Settlement Agreement according to

   its terms and provisions. The Administrator is directed to provide Claim Settlement Payments to those

   Settlement Class Members submitted Approved Claims.

           10.     Pursuant to Fed. R. Civ. P. 23, the Court hereby awards Class Counsel for the

   Settlement Class Attorney’s Fees and Expenses in the amount of $                 , representing % of

   the Settlement Fund. The Court finds that the requested fees and costs are reasonable under the

   percentage of the fund. The award of attorneys' fees and costs to Class Counsel shall be paid from the

   Settlement Fund within the time period and manner set forth in the Settlement Agreement.

                                                      4
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 45 of 75 PageID 188




           11.     The Court finds the award of fees and costs are reasonable as (a) Class Counsel

   achieved a favorable result for the Class by obtaining Defendant's agreement to make significant funds

   available to Settlement Class Members, subject to submission of valid claims by eligible Settlement

   Class Members; (b) Class Counsel devoted substantial effort to pre- and post-filing investigation, legal

   analysis, and litigation; (c) Class Counsel prosecuted the Settlement Class's claims on a contingent fee

   basis, investing significant time and accumulating costs with no guarantee that they would receive

   compensation for their services or recover their expenses; (d) Class Counsel employed their

   knowledge of and experience with class action litigation in achieving a valuable settlement for the

   Settlement Class, in spite of Defendant's possible legal defenses and its experienced and capable

   counsel; (e) Class Counsel have standard contingent fee agreements with Plaintiff, who has reviewed

   the Settlement Agreement and been informed of Class Counsel's fee request and has approved; and

   (f) the Notice informed Settlement Class Members of the amount and nature of Class Counsel's fee

   and cost request under the Settlement Agreement, Class Counsel filed and posted their Petition in time

   for Settlement Class Members to make a meaningful decision on whether to object to the Class

   Counsel's fee request, and zero Settlement Class Member(s) objected. In addition, the Court has

   applied the factors articulated in Camden I Condominium Ass'n, Inc. v. Dunkle, 946 F.2d 768 (11th

   Cir. 1991), to confirm the reasonableness of fees and costs requested.

           12.     The Court further awards an Incentive Award in the amount of $               Class

   Representative Stacey Banks, payable pursuant to the terms of the Settlement Agreement.

           13.     Upon entry of this Final Approval Order, all members of the Class who did not validly

   and timely submit Requests for Exclusion in the manner provided in the Agreement shall, by operation

   of this Final Approval Order, have fully, finally and forever released, relinquished and discharged

   Defendant and the Released Parties from the Released Claims as set forth in the Settlement
                                               5
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 46 of 75 PageID 189




   Agreement.

           14.     Furthermore, all members of the Class who did not validly and timely submit

   Requests for Exclusion in the manner provided in the Agreement are hereby permanently barred and

   enjoined from filing, commencing, prosecuting, maintaining, intervening in, participating in,

   conducting or continuing, either directly or in any other capacity, either individually or as a class, any

   action or proceeding in any court, agency, arbitration, tribunal or jurisdiction, asserting any claims

   released pursuant to the Settlement Agreement, or seeking an award of fees and costs of any kind or

   nature whatsoever and pursuant to any authority or theory whatsoever, relating to or arising from the

   Action or that could have been brought in the Action and/or as a result of or in addition to those

   provided by the Settlement Agreement.

           15.     The terms of the Settlement Agreement and of this Final Approval Order, including

   all exhibits thereto, shall be forever binding on, and shall have res judicata and preclusive effect in all

   pending and future lawsuit maintained by Plaintiff and all other Settlement Class Members, as well

   as their heirs, executors and administrators, successors, and assigns.

           16.     The Releases, which are set forth in Section V of the Settlement Agreement, are

   expressly incorporated herein in all respects and are effective as of the date of this Final Approval

   Order; and the Released Parties (as that term is defined in the Settlement Agreement) are forever

   released, relinquished, and discharged by the Releasing Persons (as that term is defined in the

   Settlement Agreement) from all Released Claims (as that term is defined in the Settlement

   Agreement).

           (a)     The Settlement Agreement and Releases do not affect the rights of Settlement Class

   Members who validly and timely submitted a Request for Exclusion from the Settlement.



                                                       6
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 47 of 75 PageID 190




           (b)     The administration and consummation of the Settlement as embodied in the

   Settlement Agreement shall be under the authority of the Court. The Court shall retain jurisdiction to

   protect, preserve, and implement the Settlement Agreement, including, but not limited to, enforcement

   of the Releases. The Court expressly retains jurisdiction in order to enter such further orders as may

   be necessary or appropriate in administering and implementing the terms and provisions of the

   Settlement Agreement.

           (c)     The Settlement Agreement shall be the exclusive remedy for any and all Settlement

   Class Members, except those who have properly requested exclusion (opted out), and the Released

   Parties shall not be subject to liability or expense for any of the Released Claims to any Settlement

   Class Member(s).

           (d)     The Releases shall not preclude any action to enforce the terms of the Settlement

   Agreement, including participation in any of the processes detailed therein. The Releases set forth

   herein and in the Settlement Agreement are not intended to include the release of any rights or duties

   of the Settling Parties arising out of the Settlement Agreement, including the express warranties and

   covenants contained therein.

           17.     Plaintiff and all Settlement Class Members who did not timely exclude themselves

   from the Settlement Class are, from this day forward, hereby permanently barred and enjoined from

   directly or indirectly: (i) asserting any Released Claims in any action or proceeding; (ii) filing,

   commencing, prosecuting, intervening in, or participating in (as class members or otherwise), any

   lawsuit based on or relating to any the Released Claims or the facts and circumstances relating thereto;

   or (iii) organizing any Settlement Class Members into a separate class for purposes of pursuing as a

   purported class action any lawsuit (including by seeking to amend a pending complaint to include


                                                      7
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 48 of 75 PageID 191




   class allegations, or seeking class certification in a pending action) based on or relating to any of the

   Released Claims.

            18.    Neither the Settlement Agreement, nor any of its terms and provisions, nor any of the

   negotiations or proceedings connected with it, nor any of the documents or statements referred to

   therein, nor this Final Approval Order, nor any of its terms and provisions, shall be:

            (a)    offered by any person or received against Defendant or any Released Party as

   evidence of, or construed as or deemed to be evidence of, any presumption, concession, or admission

   by Defendant of the truth of the facts alleged by any person, the validity of any claim that has been or

   could have been asserted in the Action or in any other litigation or judicial or administrative

   proceeding, the deficiency of any defense that has been or could have been asserted in the Action or

   in any litigation, or of any liability, negligence, fault, or wrongdoing by Defendant or any Released

   Party;

            (b)    offered by any person or received against Defendant or any Released Party as

   evidence of a presumption, concession, or admission of any fault or violation of any law by Defendant

   or any Released Party; or

            (c)    offered by any person or received against Defendant or any Released Party as

   evidence of a presumption, concession, or admission with respect to any liability, negligence, fault,

   or wrongdoing in any civil, criminal, or administrative action or proceeding.

            19.    This Final Approval Order and the Settlement Agreement (including the Exhibits

   thereto) may be filed in any action against or by any Released Party (as that term is defined herein and

   the Settlement Agreement) to support a defense of res judicata, collateral estoppel, release, good faith

   settlement, judgment bar or reduction, or any theory of claim preclusion or issue preclusion or similar

   defense or counterclaim.
                                                      8
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 49 of 75 PageID 192




             20.    Without further order of the Court, the Settling Parties may agree to reasonably

   necessary extensions of time to carry out any of the provisions of the Settlement Agreement.

             21. In the event that the Effective Date does not occur, this Final Approval Order shall

   automatically be rendered null and void and shall be vacated and, in such event, all orders entered and

   releases delivered in connection herewith shall be null and void. In the event that the Effective Date

   does not occur, the Settlement Agreement shall become null and void and be of no further force. and

   effect, neither the Settlement Agreement nor the Court's Orders, including this Order, shall be used or

   referred to for any purpose whatsoever, and the Parties shall retain, without prejudice, any and all

   objections, arguments, and defenses with respect to class certification, including the right to argue that

   no class should be certified for any purpose, and with respect to any claims or allegations in this

   Action.

             22. This Action, including all individual claims and class claims presented herein, is hereby

   DISMISSED on the merits and WITH PREJUDICE against Plaintiff and all other Settlement Class

   Members, without fees or costs to any party except as otherwise provided herein. This case is

   CLOSED, and all pending motions are DENIED AS MOOT.

             DONE AND ORDERED in Chambers at Fort Myers, Florida, this                       day of

                         , 2019.




                                                    John E. Steele
                                                    Senior United States District Judge

   Copies to:
   Counsel of record



                                                       9
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 50 of 75 PageID 193




                   EXHIBIT 3
    Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 51 of 75 PageID 194
                                   UNITED STATES DISTRICT COURT FOR
                                    THE MIDDLE DISTRICT OF FLORIDA


              If You Received a Prerecorded Message from
              Fuccillo Affiliates of Florida, Inc. You May Be
                 Entitled to a Payment from a Class Action
                                 Settlement
           A federal court authorized this Notice. You are not being sued. This is not a solicitation from a lawyer.
       •    A Settlement 1 has been reached in a class action lawsuit about whether Fuccillo Affiliates of
            Florida, Inc., (“Fuccillo”) sent prerecorded messages to mobile telephone numbers using
            “ringless” voicemail technology in violation of the Telephone Consumer Protection Act, 47
            U.S.C. § 227 (“TCPA”). Fuccillo denies the allegations and any wrongdoing. The Court has
            not decided who is right.
       •    The Settlement offers payments to Settlement Class Members who file valid Claims.
       •    Your legal rights are affected whether you act or do not act. Read this Notice carefully.

                        YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
           SUBMIT A                 If you are a member of the Settlement Class, you must submit a
           CLAIM FORM               completed Claim Form to receive a payment. If you submit an Approved
                                    Claim, the Court approves the Settlement and it becomes Final and
                                    effective, and you remain in the Settlement Class, you will receive your
                                    payment by check.
           EXCLUDE                  You may request to be excluded from the Settlement and, if you do, you
           YOURSELF                 will receive no benefits from the Settlement.

           OBJECT                   Write to the Court if you do not like the Settlement.

           GO TO A HEARING Ask to speak in court about the fairness of the Settlement.


           DO NOTHING               You will not receive a payment if you fail to timely submit a completed
                                    and approved Claim Form, and you will give up your right to bring your
                                    own lawsuit against Fuccillo about the claims in this case.

       •    These rights and options—and the deadlines to exercise them—are explained in this Notice.
       •    The Court in charge of this case still has to decide whether to approve the Settlement. If it
            does, and after any appeals are resolved, benefits will be distributed to those who submit
            Approved Claims. Please be patient.



1
 Capitalized terms herein have the same meanings as those defined in the Settlement Agreement, a copy
of which may be found online at the Settlement Website below.
                                 QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                                   www.BanksTCPAsettlement.com
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 52 of 75 PageID 195

                                      WHAT THIS NOTICE CONTAINS

BASIC INFORMATION....................................................................................................................PAGE 3
1. Why is there a Notice?
2. What is this litigation about?
3. What is the Telephone Consumer Protection Act?
4. Why is this a class action?
5. Why is there a settlement?

WHO IS PART OF THE SETTLEMENT.............................................................................................PAGE 4
6. Who is included in the Settlement?
7. What if I am not sure whether I am included in the Settlement?

THE SETTLEMENT BENEFITS........................................................................................................PAGE 4
8. What does the Settlement provide?
9. How do I file a Claim?
10. When will I receive my payment?

EXCLUDING YOURSELF FROM THE SETTLEMENT.......................................................................PAGE 5
11. How do I get out of the Settlement?
12. If I do not exclude myself, can I sue Fuccillo for the same thing later?
13. What am I giving up to stay in the Settlement Class?
14. If I exclude myself, can I still get a payment?

THE LAWYERS REPRESENTING YOU............................................................................................PAGE 6
15. Do I have a lawyer in the case?
16. How will the lawyers be paid?

OBJECTING TO THE SETTLEMENT.................................................................................................PAGE 6
17. How do I tell the Court I do not like the Settlement?
18. What is the difference between objecting and asking to be excluded?

THE FINAL APPROVAL HEARING...................................................................................................PAGE 7
19. When and where will the Court decide whether to approve the Settlement?
20. Do I have to attend the hearing?
21. May I speak at the hearing?

IF YOU DO NOTHING.......................................................................................................................PAGE 8
22. What happens if I do nothing at all?

GETTING MORE INFORMATION.....................................................................................................PAGE 8
23. How do I get more information?




                                         QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                                          www.BanksTCPAsettlement.com
                                                                    2
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 53 of 75 PageID 196



                                       BASIC INFORMATION
  1. Why is there a Notice?

A court authorized this Notice because you have a right to know about a proposed Settlement of a class
action lawsuit known as Banks v. Fuccillo Affiliates of Florida, Inc., Case No. 2:19-cv-00227-JES-
MRM and about all of your options before the Court decides whether to give Final Approval to the
Settlement. This Notice explains the lawsuit, the Settlement, and your legal rights.
Judge John E. Steele of the United States District Court for the Middle District of Florida is overseeing this
case. The person who sued, Stacey Banks is called the “Plaintiff.” Fuccillo is called the “Defendant.”

  2. What is this litigation about?

The lawsuit alleges that Fuccillo sent prerecorded messages to Plaintiff’s wireless telephone number
using “ringless” voicemail technology in violation of the TCPA and seeks actual and statutory damages
under the TCPA on behalf of the named Plaintiff and a class of all similarly situated individuals in the
United States.
Fuccillo denies each and every allegation of wrongdoing, liability, and damages that were or could have
been asserted in the litigation and that the claims in the litigation would be appropriate for class
treatment if the litigation were to proceed through trial.
The Plaintiff’s Complaint, Settlement Agreement, and other case-related documents are posted on the
Settlement Website, www.BanksTCPAsettlement.com. The Settlement resolves the lawsuit. The Court
has not decided who is right.

  3. What is the Telephone Consumer Protection Act?

The Telephone Consumer Protection Act (commonly referred to as the “TCPA”) is a federal law that
restricts telephone solicitations and the use of automated telephone equipment.

  4. Why is this a class action?

In a class action, one person called the “Class Representative” (in this case, Plaintiff Stacey Banks) sues
on behalf of herself and other people with similar claims.
All of the people who have claims similar to the Plaintiff’s claims are Settlement Class Members, except
for those who exclude themselves from the class.

  5. Why is there a settlement?

The Court has not found in favor of either Plaintiff or Fuccillo. Instead, both sides have agreed to a
settlement. By agreeing to the Settlement, the parties avoid the costs and uncertainty of a trial, and if
the Settlement is approved by the Court, Settlement Class Claimants will receive the benefits described
in this Notice. Fuccillo denies all legal claims in this case. Plaintiff and her lawyers think the proposed
Settlement is best for everyone who is affected.



                                QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                                 www.BanksTCPAsettlement.com
                                                     3
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 54 of 75 PageID 197



                          WHO IS PART OF THE SETTLEMENT
  6. Who is included in the Settlement?

The Settlement includes all persons who received a prerecorded message on their cell phone from
Fuccillo. Specifically, the Settlement Class is defined as:
   all individuals within the United States (i) who were sent a prerecorded message (ii)
   by or on behalf of Defendant (iii) using “ringless” voicemail technology (iv) during
   the four years prior to the filing of the Complaint through the date of preliminary
   approval.
   Persons meeting this definition are referred to collectively as the “Settlement Class” and,
   individually, as “Settlement Class Members.”
   Excluded from the Settlement Class are: (1) Defendant; (2) its parents, subsidiaries,
   affiliates, officers and directors, any entity in which Defendant has a controlling interest;
   (3) all customers who make timely election to be excluded; and (4) all judges assigned to
   this litigation and their immediate family members.

  7. What if I am not sure whether I am included in the Settlement?

If you are not sure whether you are in the Settlement Class or have any other questions about the
Settlement, visit the Settlement Website at www.BanksTCPAsettlement.com or call the toll-free
number, 1-xxx-xxx-xxxx. You also may send questions to the Settlement Administrator at Banks
TCPA Settlement Administrator, P.O. Box XXXX, XXXX, XX XXXX.
                               THE SETTLEMENT BENEFITS
  8. What does the Settlement provide?

To fully settle and release claims of the Settlement Class Members, Fuccillo has agreed to make
payments to the Settlement Class Members and pay for Notice and Administrative costs of the
Settlement, Attorneys’ Fees and Expenses incurred by counsel for the Settlement Class, and an
Incentive Award for Plaintiff (the “Settlement Fund”). Defendant will make available up to $1,864,260
(the “Settlement Fund”). Settlement Class Members who submit Approved Claims which shall be $180
less Notice and Administrative Costs, Attorney’s Fees and Expenses, and the Incentive Award.
Settlement Class Claimants who submit Approved Claims will be sent their Claim Settlement Payments
to the address they submitted on their Claim Form within 60 days following the Effective Date.

  9. How do I file a Claim?

If you qualify for a payment, you must complete and submit a valid Claim Form. You may download a
Claim Form at the Settlement Website, www.BanksTCPAsettlement.com, or request a Claim Form by
calling the Settlement Administrator at the toll-free number below. To be valid, a Claim Form must be
completed fully and accurately, signed under penalty of perjury, and submitted timely.
You must submit a Claim Form by U.S. mail or through the Settlement Website, and it must be
postmarked by [DATE].
                         QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                           www.BanksTCPAsettlement.com
                                                  4
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 55 of 75 PageID 198


Please read the Claim Form carefully and provide all the information required. Only one Claim Form
may be submitted per Settlement Class Member.

  10. When will I receive my payment?

Payments to Settlement Class Members will be made only after the Court grants Final Approval to the
Settlement and after any appeals are resolved (see “Final Approval Hearing” below). If there are appeals,
resolving them can take time. Please be patient.
                  EXCLUDING YOURSELF FROM THE SETTLEMENT
If you do not want benefits from the Settlement, and you want to keep the right to sue or continue to
sue Fuccillo on your own about the legal issues in this case, then you must take steps to get out of the
Settlement. This is called excluding yourself—or it is sometimes referred to as “opting out” of the
Settlement Class.

  11. How do I get out of the Settlement?

To exclude yourself from the Settlement, you must send a timely letter by mail to:
                                    Banks Settlement Administrator
                                           P.O. Box XXXX
                                         XXXX, XX XXXX
Your request to be excluded from the Settlement must (a) identify the case name; (b) identify your
name, address, and telephone number; (c) identify the telephone number at which the you received a
prerecorded message from Defendant; (d) be personally signed by you; and (e) contain a statement that
indicates a desire to be excluded from the Settlement Class in the Action, such as: “I hereby request
that I be excluded from the proposed Settlement Class in Banks v. Fuccillo Affiliates of Florida, Inc.,
Case No. 2:19-cv-00227-JES-MRM.” Class, mass and group Requests for Exclusion are prohibited.
Your exclusion request must be postmarked no later than xxxxxxxxx. You cannot ask to be excluded
on the phone, by email, or at the Settlement Website.
You may opt out of the Settlement Class only for yourself.

  12. If I do not exclude myself, can I sue Fuccillo for the same thing later?

No. Unless you exclude yourself, you give up the right to sue Fuccillo for the claims that the Settlement
resolves. You must exclude yourself from this Settlement Class in order to pursue your own lawsuit.

  13. What am I giving up to stay in the Settlement Class?

Unless you opt out of the Settlement, you cannot sue or be part of any other lawsuit against Fuccillo
about the issues in this case, including any existing litigation, arbitration, or proceeding. Unless you
exclude yourself, all of the decisions and judgments by the Court will bind you.
The Settlement Agreement is available at www.BanksTCPAsettlement.com. The Settlement
Agreement provides more detail regarding the Releases and describes the Released Claims with specific
descriptions in necessary, accurate legal terminology, so read it carefully. You can talk to the law firms

                              QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                               www.BanksTCPAsettlement.com
                                                   5
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 56 of 75 PageID 199


representing the Settlement Class listed in Question 15 for free, or you can, at your own expense, talk to
your own lawyer if you have any questions about the Released Claims or what they mean.

  14. If I exclude myself, can I still get a payment?

No. You will not get a payment from the Settlement Fund if you exclude yourself from the Settlement.


                         THE LAWYERS REPRESENTING YOU
  15. Do I have a lawyer in the case?

The Court has appointed the following lawyers as “Class Counsel” to represent all members of the
Settlement Class.
                                         Scott Edelsberg, Esq.
                                          Edelsberg Law, PA
                                      2900 NE 30th Ave, Suite 417
                                         Aventura, FL 33180

                                          Andrew Shamis, Esq.
                                         Shamis & Gentile, P.A.
                                        14 NE 1st Ave, Suite 1205
                                            Miami, FL 33132

                                       Manuel S. Hiraldo, Esq.
                                            Hiraldo, P.A.
                                401 E. Las Olas Boulevard, Suite 1400
                                    Ft. Lauderdale, Florida 33301

                                       Michael Eisenband, Esq.
                                         Eisenband Law, P.A.
                                 515 E. Las Olas Boulevard, Suite 120
                                    Ft. Lauderdale, Florida 33301

                                          Ignacio J. Hiraldo, Esq.
                                                 IJH Law
                                        14 NE First Ave. 10th Floor
                                             Miami, FL 33132
You will not be charged for these lawyers. If you want to be represented by another lawyer, you may
hire one to appear in Court for you at your own expense.

  16. How will the lawyers be paid?

Class Counsel intend to request up to 24% of the Settlement Fund for attorneys’ fees and costs,
including reasonable, actual out-of-pocket expenses incurred in the litigation. The fees and expenses


                               QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                                www.BanksTCPAsettlement.com
                                                   6
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 57 of 75 PageID 200


awarded by the Court will be paid out of the Settlement Fund. The Court will decide the amount of fees
and expenses to award.
Class Counsel will also request that an Incentive Award of $5,000.00 be paid from the Settlement Fund
to the Class Representative for her service as representative on behalf of the whole Settlement Class.


                            OBJECTING TO THE SETTLEMENT
  17. How do I tell the Court if I do not like the Settlement?

If you are a Settlement Class Member (and do not exclude yourself from the Settlement Class), you can
object to any part of the Settlement. To object, you must timely submit a letter that includes the
following:
   1) A heading that includes the case name and case number— Banks v. Fuccillo Affiliates of Florida,
      Inc., Case No. 2:19-cv-00227-JES-MRM;
   2) Your full name, address, telephone number, the cell phone number at which you received
      prerecorded messages from Fuccillo and if represented by counsel, the name, bar number,
      address, and telephone number of your counsel;
   3) A signed statement by you stating, under penalty of perjury, that you received one or more
      prerecorded messages from Fuccillo and are a member of the Settlement Class;
   4) A statement of all your objections to the Settlement including your legal and factual basis for
      each objection;
   5) A statement of whether you intend to appear at the Final Approval Hearing, either with or
      without counsel, and if with counsel, the name of your counsel who will attend;
    6) The number of times in which you and your counsel and counsel’s law firm (if you have counsel)
       have objected to a class action settlement within the five years preceding the date that you file
       the objection, the caption of each case in which you and counsel and your counsel’s law firm
       has made such objection, and a copy of any orders related to or ruling upon your or your
       counsel’s and your counsel’s law firm’s prior objections that were issued by the trial and
       appellate courts in each listed case;
    7) A list of all persons who will be called to testify at the Final Approval Hearing in support of the
       objection; and
    8) Any and all agreements that relate to the objection or the process of objecting—whether written
       or verbal—between you or your counsel and any other person or entity.
Class, mass and group Objections are prohibited. If you wish to object, you must file your objection
with the Court (using the Court’s electronic filing system or in any manner in which the Court accepts
filings) and mail your objection to each of the following three (3) addresses, and your objection must be
postmarked by XXXXXXXXXX. You must also file and serve a Notice of Intent to Appear at the
below addresses postmarked by XXXXXXXXXX that includes (a) the case name and number; (b) the
your full name, address, telephone number, and signature, and, if represented by counsel, their contact
information; (c) the telephone number at which you received a prerecorded message from Defendant;


                               QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                                www.BanksTCPAsettlement.com
                                                   7
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 58 of 75 PageID 201
and (d) copies of any papers, exhibits, or other evidence that you will present to the Court in connection
with the Final Approval Hearing.


        Clerk of the Court                    Class Counsel                 Defendant’s Counsel
                                      Scott Edelsberg, Esq.
 United States District Court for
                                      Edelsberg Law, PA
 the Middle District of Florida
                                      20900 NE 30th Ave., Suite 417      _______________________
 2110 First Street
 Fort Myers, Florida 33901            Aventura, FL 33180



  18. What is the difference between objecting and asking to be excluded?

Objecting is telling the Court that you do not like something about the Settlement. You can object to
the Settlement only if you do not exclude yourself. Excluding yourself is telling the Court that you do
not want to be part of the Settlement. If you exclude yourself, you have no basis to object to the
Settlement because it no longer affects you.
                             THE FINAL APPROVAL HEARING
The Court will hold a hearing to decide whether to approve the Settlement and any requests for fees
and expenses (“Final Approval Hearing”).

  19. When and where will the Court decide whether to approve the Settlement?

The Court has scheduled a Final Approval Hearing on xxxxxxx at xxx a.m. at the xxxxxxxxxxxxx.
The hearing may be moved to a different date or time without additional notice, so it is a good idea to
check www.BanksTCPAsettlement.com for updates. At this hearing, the Court will consider whether
the Settlement is fair, reasonable, and adequate. The Court will also consider the requests by Class
Counsel for Attorneys’ Fees and Expenses and for an Incentive Award to the Class Representative. If
there are objections, the Court will consider them at that time. After the hearing, the Court will decide
whether to approve the Settlement. It is unknown how long these decisions will take.

  20. Do I have to attend the hearing?

No. Class Counsel will answer any questions the Court may have. But you are welcome to attend the
hearing at your own expense. If you send an objection, you do not have to come to Court to talk about
it. As long as you submitted your written objection on time to the proper addresses and it complies with
all the other requirements set forth above, the Court will consider it. You may also pay your own lawyer
to attend the hearing, but it is not necessary.

  21. May I speak at the hearing?

You may ask the Court for permission to speak at the Final Approval Hearing. To do so, your timely
filed objection must include a statement of whether you intend to appear at the Final Approval Hearing
(see Question 17 above).
You cannot speak at the hearing if you exclude yourself from the Settlement.
                                     IF YOU DO NOTHING

                               QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                                www.BanksTCPAsettlement.com
                                                   8
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 59 of 75 PageID 202


  22. What happens if I do nothing at all?

If you are a Settlement Class member and do nothing, meaning you do not file a timely and Approved
Claim, you will not get benefits from the Settlement. Further, unless you exclude yourself, you will be
bound by the judgment entered by the Court.
                              GETTING MORE INFORMATION
  23. How do I get more information?

This Notice summarizes the proposed Settlement. You are urged to review more details in the
Settlement Agreement. For a complete, definitive statement of the Settlement terms, refer to the
Settlement Agreement at www.BanksTCPAsettlement.com. You also may write with questions to the
Settlement Administrator at Banks Settlement Administrator, P.O. Box XXXX, XXXX, XX XXXXX
or call the toll-free number, 1-xxx-xxx-xxxx.




                              QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                               www.BanksTCPAsettlement.com
                                                 9
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 60 of 75 PageID 203




                   EXHIBIT 4
2:19-cv-00227-JES-MRM      Document 34-1 Filed 10/31/19 Page 61 of 75 PageID
   Banks TCPA Settlement Administrator                                                                 FIRST-CLASS MAIL
   PO Box 6006                                                                                           U.S. POSTAGE
                                                                                                              PAID
   Portland, OR 97208-6006                                                                                Portland, OR
                                                                                                        PERMIT NO. 2882




   Legal Notice about a Class Action Settlement

                                                                    <<BARCODE>>

                                                                    <<NAME1>>
                                                                    <<NAME2>>
                                                                    <<ADDRESS1>>
                                                                    <<ADDRESS2>>
                                                                    <<CITY, ST, ZIP>>
                                                                    <<COUNTRY>>



  To submit a Claim for a payment from the Settlement Fund, please fill out the Claim Form below and submit it via
  email to www.BanksTCPAsettlement.com or by U.S. mail. You may also fill out a Claim Form online at
  www.BanksTCPAsettlement.com. The deadline to file a claim online or via email is 11:59 p.m. EST on XXXXXXXXXX. If
  you send in a Claim Form by regular mail, it must be postmarked on or before XXXXXXXXXX.


   *First Name:                                          *MI:      *Last Name:


   *Address:


   *City:                                                                         *State:        *ZIP Code:


   *Cellular Telephone Number that received one or more prerecorded messages from Fuccillo

                     -                   -
   Telephone Number where you can be reached if different from above:

                    -                   -
   Your email address:



   *I declare under penalty and perjury that to the best of my knowledge I received one or more prerecorded messages
   as prescribed in the notice



   Signature                                                                         Date
                              *Denotes Information You Must Provide To Have A Valid Claim
                           Questions? Visit www.BanksTCPAsettlement.com or call XXXXXXXX
2:19-cv-00227-JES-MRM
           If You Received aDocument   34-1
                             Prerecorded    Filedfrom
                                         Message  10/31/19
                                                      FuccilloPage   62 ofof75 PageID
                                                               Affiliates
               Florida, Inc. You May Be Entitled to a Payment from a Class Action
                                          Settlement.
                        Si desea recibir esta notificación en español, llámenos o visite nuestra página web.

A class action settlement has been reached, making a $1,864,260 settlement fund available to class members who submit timely valid
claims. The lawsuit claims Fuccillo Affiliates of Florida, Inc. sent prerecorded messages to wireless telephone numbers using
“ringless” voicemail technology in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227. Fuccillo Affiliates of
Florida, Inc. denies the allegations in the lawsuit, and the Court has not decided who is right.

Who’s Included? You received this email because Fuccillo Affiliates of Florida, Inc. records show that you may be a Settlement
Class Member. The Settlement includes all persons in the United States who received one or more prerecorded messages sent by or
on behalf of Fuccillo Affiliates of Florida, Inc.

What Are the Settlement Terms? Fuccillo Affiliates of Florida, Inc. has agreed to make available $1,864,260 to create a fund that
will be used to pay individuals who submit Approved Claims, attorneys’ fees, an Incentive Award to the Class Representative, and
costs and expenses of the litigation. Settlement Class Members who submit Approved Claims which shall be $180 less Notice and
Administration costs, Attorney’s Fees and Expenses, and Incentive Award. Only one Claim allowed per Settlement Class Member.

How Can I Get a Payment? To get a payment, you must submit a Claim Form by U.S. mail or via email to
info@BanksTCPAsettlement.com. A Claim Form is attached to this notice. You may also download or file a Claim Form online at
www.BanksTCPAsettlement.com or call the Settlement Administrator at the toll-free number below to request a Claim Form. If you
send in a Claim Form by regular mail, it must be postmarked on or before xxxxxxxxxx. The deadline to file a Claim online or via
email is 11:59 p.m. EST on xxxxxxxxxx.

Your Other Options. If you do not want to be legally bound by the Settlement, you must exclude yourself by xxxxxxxxxx. If you
do not exclude yourself, you will release any claims you may have, as more fully described in the Settlement, available at the
Settlement Website. You may object to the Settlement by xxxxxxxxxx. The Long Form Notice available on the Settlement Website
listed below explains how to exclude yourself or object. The Court will hold a Final Approval Hearing on xxxxxxxxxx to consider
whether to approve the Settlement, a request for attorneys’ fees of up to 24% of the Settlement Fund, and an Incentive Award of
$5,000 to the Class Representative. You may appear at the hearing, either yourself or through an attorney you hire, but you don’t
have to. For more information, call or visit the Settlement Website.
          www.BanksTCPAsettlement.com




                                                                                                                NO POSTAGE
                                                                                                                NECESSARY
                                                                                                                 IF MAILED
                                                                                                                   IN THE
                                                                                                               UNITED STATES




             BUSINESS REPLY MAIL
             FIRST-CLASS MAIL               PERMIT NO 581               PORTLAND OR
                          POSTAGE WILL BE PAID BY ADDRESSEE
2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 63 of 75 PageID
       BANKS TCPA SETTLEMENT
       ADMINISTRATOR PO BOX 6006
       PORTLAND OR 97208-6006
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 64 of 75 PageID 207




                   EXHIBIT 5
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 65 of 75 PageID 208



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA

                                   Case No. 2:19-cv-00227-JES-MRM


 Stacey Banks, individually and
 on behalf of all others similarly situated,                   CLASS ACTION

        Plaintiff,                                             JURY TRIAL DEMANDED

 v.

 Fuccillo Affiliates of Florida,
 Inc., a Florida Corporation,

       Defendant.
                                                /

                [PROPOSED] ORDER PRELIMINARILY APPROVING
      CLASS ACTION SETTLEMENT AND CERTIFYING THE SETTLEMENT CLASS

            Plaintiff Stacey Banks, on behalf of herself and a class of similarly situated persons,

  (“Plaintiff”) and Defendant Fuccillo Affiliates of Florida, Inc., (“Defendant” or “Fuccillo”), have

  agreed to settle this Action pursuant to the terms and conditions set forth in an executed Settlement

  Agreement (“Settlement Agreement” or “Agreement”). The Parties reached the Settlement through

  arm’s-length negotiations with the help of experienced mediator, Steven R. Jaffe. Under the

  Settlement, subject to the terms and conditions therein and subject to Court approval, Plaintiff and

  the proposed Settlement Class will fully, finally, and forever resolve, discharge, and release their

  claims.

            The Settlement has been filed with the Court, and Plaintiff and Class Counsel have filed an

  Unopposed Motion for Preliminary Approval of Class Settlement (“Motion”). Upon considering

  the Motion, the Settlement and all exhibits thereto, the record in these proceedings, the

  representations and recommendations of counsel, and the requirements of law, the Court finds that:

  (1) this Court has jurisdiction over the subject matter and the Parties to this Action; (2) the
                                                     1
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 66 of 75 PageID 209



  proposed Settlement Class meets the requirements of Federal Rule of Civil Procedure 23 and

  should be certified for settlement purposes only; (3) the persons and entities identified below

  should be appointed Class Representative and Class Counsel; (4) the Settlement is the result of

  informed, good-faith, arm’s-length negotiations between the Parties and their capable and

  experienced counsel, and is not the result of collusion; (5) the Settlement is within the range of

  reasonableness and should be preliminarily approved; (6) the proposed Class Notice program and

  proposed forms of Class Notice satisfy Federal Rule of Civil Procedure 23 and constitutional due

  process requirements, and are reasonably calculated under the circumstances to apprise the

  Settlement Class of the pendency of the Action, class certification, terms of the Settlement, Class

  Counsel’s application for an award of Attorneys’ Fees and Expenses (“Fee Application”) and

  request for an Incentive Award for Plaintiff, and their rights to opt-out of the Settlement Class or

  object to the Settlement, Class Counsel’s Fee Application, and/or the request for an Incentive

  Award for Plaintiff; (7) good cause exists to schedule and conduct a Final Approval Hearing,

  pursuant to Federal Rule of Civil Procedure 23(e), to assist the Court in determining whether to

  grant Final Approval of the Settlement and enter the Final Approval Order, and whether to grant

  Class Counsel’s Fee Application and request for an Incentive Award for Plaintiff; and (8) the other

  related matters pertinent to the Preliminary Approval of the Settlement should also be approved.

         Based on the foregoing, IT IS HEREBY ORDERED AND ADJUDGED as follows:

         1. As used in this Preliminary Approval Order, unless otherwise noted, capitalized terms

  shall have the definitions and meanings accorded to them in the Settlement.

         2. The Court has jurisdiction over the subject matter and Parties to this proceeding pursuant

  to 28 U.S.C. §§ 1331, 1332.

         3. Venue is proper in this District.

    Provisional Class Certification and Appointment of Class Representative and Class Counsel

                                                   2
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 67 of 75 PageID 210



         4. It is well established that “[a] class may be certified solely for purposes of settlement [if]

  a settlement is reached before a litigated determination of the class certification issue.” Borcea v.

  Carnival Corp., 238 F.R.D. 664, 671 (S.D. Fla. 2006) (internal quotation marks omitted). In

  deciding whether to provisionally certify a settlement class, a court must consider the same factors

  that it would consider in connection with a proposed litigation class – i.e., all Rule 23(a) factors

  and at least one subsection of Rule 23(b) must be satisfied – except that the Court need not consider

  the manageability of a potential trial, since the settlement, if approved, would obviate the need for

  a trial. Id.; Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997).

         5. The Court finds, for settlement purposes, that the Federal Rule of Civil Procedure 23

  factors are present and that certification of the proposed Settlement Class is appropriate under Rule

  23. The Court therefore provisionally certifies the following Settlement Class.

               all individuals within the United States (i) who were sent a
               prerecorded message (ii) by or on behalf of Defendant (iii) using
               “ringless” voicemail technology (iv) during the four years prior to
               the filing of the Complaint through the date of preliminary approval.

         6. Specifically, the Court finds, for settlement purposes and conditioned on final

  certification of the proposed class and on the entry of the Final Approval Order, that the Settlement

  Class satisfies the following factors of Federal Rule of Civil Procedure 23:

          (a) Numerosity: In the Action, approximately 10,357 individuals are members of the

  proposed Settlement Class. The proposed Settlement Class is thus so numerous that joinder of all

  members is impracticable.

          (b) Commonality: “[C]ommonality requires the plaintiff to demonstrate that the class

  members ‘have suffered the same injury,’” and the plaintiff’s common contention “must be of such

  a nature that it is capable of classwide resolution – which means that determination of its truth or

  falsity will resolve an issue that is central to the validity of each one of the claims in one stroke.”


                                                    3
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 68 of 75 PageID 211



  Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 131 S. Ct. 2541, 2551 (2011) (citation omitted). Here,

  the commonality requirement is satisfied. Multiple questions of law and fact centering on

  Defendant’s class-wide practices are common to the Plaintiff and the Settlement Class, are alleged

  to have injured all members of the Settlement Class in the same way, and would generate common

  answers central to the viability of the claims were this case to proceed to trial.

         (c) Typicality: The Plaintiff’s claims are typical of the Settlement Class because they

  concern the same alleged Defendant’s practices, arise from the same legal theories, and allege the

  same types of harm and entitlement to relief. Rule 23(a)(3) is therefore satisfied. See Kornberg v.

  Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984) (typicality satisfied where claims

  “arise from the same event or pattern or practice and are based on the same legal theory”); Murray

  v. Auslander, 244 F.3d 807, 811 (11th Cir. 2001) (named plaintiffs are typical of the class where

  they “possess the same interest and suffer the same injury as the class members”).

         (d) Adequacy: Adequacy under Rule 23(a)(4) relates to: (1) whether the proposed class

  representatives have interests antagonistic to the class; and (2) whether the proposed class counsel

  has the competence to undertake the litigation at issue. See Fabricant v. Sears Roebuck, 202 F.R.D.

  310, 314 (S.D. Fla. 2001). Here, Rule 23(a)(4) is satisfied because there are no conflicts of interest

  between the Plaintiff and the Settlement Class, and Plaintiff has retained competent counsel to

  represent her and the Settlement Class. Class Counsel regularly engage in consumer class litigation,

  complex litigation, and other litigation similar to this Action, and have dedicated substantial

  resources to the prosecution of the Action. Moreover, the Plaintiff and Class Counsel have

  vigorously and competently represented the Settlement Class in the Action. See Lyons v. Georgia-

  Pacific Corp. Salaried Employees Rel. Plan, 221 F.3d 1235, 1253 (11th Cir. 2000).

         (e) Predominance and Superiority: Rule 23(b)(3) is satisfied because the common legal and

  alleged factual issues here predominate over individualized issues, and resolution of the common

                                                    4
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 69 of 75 PageID 212



  issues for the members of the Settlement Class in a single, coordinated proceeding is superior to

  thousands of individual lawsuits addressing the same legal and factual issues. With respect to

  predominance, Rule 23(b)(3) requires that “[c]ommon issues of fact and law . . . ha[ve] a direct

  impact on every class member’s effort to establish liability that is more substantial than the impact

  of individualized issues in resolving the claim or claims of each class member.” Sacred Heart Health

  Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1170 (11th Cir. 2010) (internal

  quotation marks omitted). Here, common questions present a significant aspect of the case and can

  be resolved for all members of the Settlement Class in a single adjudication. In a liability

  determination, those common issues would predominate over any issues that are unique to individual

  members of the Settlement Class. Moreover, each member of the Settlement Class has claims that

  arise from the same or similar alleged Fuccillo practices as well as the same legal theories.

         7. The Court appoints Plaintiff, Stacey Banks, as Class Representative.

         8. The Court appoints the following people and firms as Class Counsel: Scott A. Edelsberg

  of Edelsberg Law, P.A.; Andrew J. Shamis of Shamis and Gentile, P.A., Manuel S. Hiraldo, Esq.

  or Hiraldo, P.A., Michael Eisenband, Esq. of Eisenband Law, P.A, and Ignacio J. Hiraldo, Esq. of

  IJH Law, as Class Counsel for the Settlement Class.

         9. The Court recognizes that Defendant reserves its defenses and objections against and

  rights to oppose any request for class certification in the event that the proposed Settlement does

  not become Final for any reason. Defendant also reserves its defenses to the merits of the claims

  asserted in the event the Settlement does not become Final for any reason.

                               Preliminary Approval of the Settlement

         10. At the preliminary approval stage, the Court’s task is to evaluate whether the Settlement

  is within the “range of reasonableness.” 4 Newberg on Class Actions § 11.26. “Preliminary

  approval is appropriate where the proposed settlement is the result of the parties’ good faith

                                                   5
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 70 of 75 PageID 213



  negotiations, there are no obvious deficiencies and the settlement falls within the range of reason.”

  Smith v. Wm. Wrigley Jr. Co., 2010 WL 2401149, at *2 (S.D. Fla. Jun. 15, 2010). Settlement

  negotiations that involve arm’s length, informed bargaining with the aid of experienced counsel

  support a preliminary finding of fairness. See Manual for Complex Litigation, Third, § 30.42 (West

  1995) (“A presumption of fairness, adequacy, and reasonableness may attach to a class settlement

  reached in arm’s-length negotiations between experienced, capable counsel after meaningful

  discovery.”) (internal quotation marks omitted).

         11. The Court preliminarily approves the Settlement, together with all exhibits thereto, as

  fair, reasonable, and adequate. The Court finds that the Settlement was reached in the absence of

  collusion, is the product of informed, good-faith, arm’s-length negotiations between the Parties

  and their capable and experienced counsel. The Court further finds that the Settlement, including

  the exhibits thereto, is within the range of reasonableness and possible judicial approval, such that:

  (a) a presumption of fairness is appropriate for the purposes of preliminary settlement approval;

  and (b) it is appropriate to effectuate notice to the Settlement Class, as set forth below and in the

  Settlement, and schedule a Final Approval Hearing to assist the Court in determining whether to

  grant Final Approval to the Settlement and enter a Final Approval Order.

                           Approval of Class Notice and the Claims Process

         12. The Court approves the form and content of the Class Notice, substantially in the forms

 attached as Exhibits 3 and 4 to the Settlement, and the Claim Form attached thereto as Exhibit 1. The

 Court further finds that the Class Notice program described in the Settlement is the best practicable

 under the circumstances. The Class Notice program is reasonably calculated under the circumstances

 to inform the Settlement Class of the pendency of the Action, certification of a Settlement Class, the

 terms of the Settlement, Class Counsel’s Fee Application and the request for Incentive Award for

 Plaintiff, and their rights to opt-out of the Settlement Class or object to the Settlement. The Settlement

                                                     6
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 71 of 75 PageID 214



 Class notices and Class Notice program constitute sufficient notice to all persons entitled to notice.

 The Settlement Class notices and Class Notice program satisfy all applicable requirements of law,

 including, but not limited to, Federal Rule of Civil Procedure 23 and the Constitutional requirement

 of Due Process.

         13. Kurtzman Carson Consultants LLC (“KCC”) shall serve as the Administrator.

         14. The Administrator shall implement the Class Notice program, as set forth below and in

  the Settlement, using the Settlement Class notices substantially in the forms attached as Exhibits

  to the Settlement and approved by this Preliminary Approval Order. Notice shall be provided to

  the members of the Settlement Class pursuant to the Class Notice program, as specified in the

  Settlement and approved by this Preliminary Approval Order. The Class Notice program shall

  include, to the extent necessary, Mail Notice, and Long-Form Notice, as set forth in the Settlement

  and below.

         15. The Administrator shall administer Mail Notice as set forth in the Settlement.

         16. The Administrator shall establish a Settlement Website as a means for Settlement Class

  members to obtain notice of, and information about, the Settlement. The Settlement Website shall

  be established as soon as practicable following Preliminary Approval, but no later than before

  commencement of the Class Notice program. The Settlement Website shall include an online portal

  to file Claim Forms, hyperlinks to the Settlement, the Long-Form Notice, the Preliminary Approval

  Order, and other such documents as Class Counsel and counsel for Defendant agree to include.

  These documents shall remain on the Settlement Website until at least sixty (60) days following

  the Claim Deadline.

         17. The Administrator is directed to perform all substantive responsibilities with respect to

  effectuating the Class Notice program, as set forth in the Settlement.

                         Final Approval Hearing, Opt-Outs, and Objections

                                                   7
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 72 of 75 PageID 215



         18. A Final Approval Hearing shall be held before this Court on ___[date]____ to

  determine whether to grant Final Approval to the Settlement and to enter a Final Approval Order,

  and whether Class Counsel’s Fee Application and request for an Incentive Award for the Class

  Representative should be granted.

         19. Any person within the Settlement Class who wishes to be excluded from the Settlement

  Class may exercise their right to opt-out of the Settlement Class by following the opt-out

  procedures set forth in the Settlement and in the Notices at any time during the Opt-Out Period.

  To be valid and timely, opt-out requests must be received by those listed in the Long-Form Notice

  on or before the last day of the Opt-Out Period, which is 30 days before the Final Approval Hearing

  (“Opt-Out Deadline”), and mailed to the addresses indicated in the Long Form Notice.

         20. Any Settlement Class Member may object to the Settlement, Class Counsel’s Fee

  Application, or the request for an Incentive Award for Plaintiff. Any such objections must be

  mailed to the Clerk of the Court, Class Counsel, and Fuccillo’s Counsel, at the addresses indicated

  in the Long-Form Notice. For an objection to be considered by the Court, the objection must be

  postmarked no later than the Objection Deadline, as set forth in the Notice. To be valid, an

  objection must include the following information:

         a. the name of the Action;

         b. the objector’s full name, address, and telephone number;

         c. an explanation of the basis upon which the objector claims to be a Settlement Class

  Member;

         d. all grounds for the objection, accompanied by any legal support for the objection known

  to the objector or his counsel, which must include the telephone number at which the objector

  received a prerecorded message from Defendant;

         e. the number of times in which the objector has objected to a class action settlement within

                                                   8
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 73 of 75 PageID 216



  the five years preceding the date that the objector files the objection, the caption of each case in

  which the objector has made such an objection, and a copy of any orders related to or ruling on the

  objector’s prior such objections that were issued by the trial and appellate courts in each listed case;

         f. the identity of all counsel who represent the objector, including any former or current

  counsel who may be entitled to compensation for any reason related to the objection to the

  Settlement or Fee Application;

         g. a copy of any orders related to or ruling upon counsel’s or the counsel’s law firm’s prior

  objections made by individuals or organizations represented by them that were issued by the trial

  and appellate courts in each listed case in which the objector’s counsel and/or counsel’s law firm

  have objected to a class action settlement within the preceding 5 years;

         h. any and all agreements that relate to the objection or the process of objecting— whether

  written or oral—between objector or objector’s counsel and any other person or entity;

         i. the identity of all counsel (if any) representing the objector who will appear at the Final

  Approval Hearing;

         j. a statement confirming whether the objector intends to personally appear and/or testify

  at the Final Approval Hearing;

         k. a list of all persons who will be called to testify at the Final Approval Hearing in support

  of the objection; and

         l. the objector’s signature (an attorney’s signature is not sufficient).

               Further Papers in Support of Settlement and Attorney’s Fee Application

        21. Plaintiff and Class Counsel shall file their Motion for Final Approval of the Settlement,

 Fee    Application and       request   for an Incentive Award        for Plaintiff,    no   later than

                             , which is 45 days before the Final Approval Hearing.

        22.   Plaintiff and Class Counsel shall file their responses to timely filed objections to the
                                                     9
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 74 of 75 PageID 217



 Motion for Final Approval of the Settlement, the Fee Application and/or request an Incentive Award

 for Plaintiff no later than                             , which is 15 days before the Final Approval

 Hearing.

                                 Effect of Failure to Approve Settlement

        23.    If the Settlement is not finally approved by the Court, or for any reason the Parties fail

 to obtain a Final Approval Order as contemplated in the Settlement, or the Settlement is terminated

 pursuant to its terms for any reason, then the following shall apply:

            (a) All orders and findings entered in connection with the Settlement shall become null and

  void and have no further force and effect, shall not be used or referred to for any purpose

  whatsoever, and shall not be admissible or discoverable in any other proceeding;

            (b) Nothing in this Preliminary Approval Order is, or may be construed as, any admission

  or concession by or against Fuccillo or Plaintiff on any point of fact or law; and

            (c) Neither the Settlement terms nor any publicly disseminated information regarding the

  Settlement, including, without limitation, the Class Notice, court filings, orders and public

  statements, may be used as evidence. In addition, neither the fact of, nor any documents relating

  to, either Party’s withdrawal from the Settlement, any failure of the Court to approve the Settlement

  and/or any objections or interventions may be used as evidence.

                                      Stay/Bar of Other Proceedings

        24. All proceedings in the Action are stayed until further order of the Court, except as may

 be necessary to implement the terms of the Settlement. Pending final determination of whether the

 Settlement should be approved, Plaintiff, all persons in the Settlement Class, and persons

 purporting to act on their behalf are enjoined from commencing or prosecuting (either directly,

 representatively or in any other capacity) against any of the Released Parties any action or

 proceeding in any court, arbitration forum or tribunal asserting any of the Released Claims.
                                                    10
Case 2:19-cv-00227-JES-MRM Document 34-1 Filed 10/31/19 Page 75 of 75 PageID 218



        25. Based on the foregoing, the Court sets the following schedule for the Final Approval

 Hearing and the actions which must take place before and after it:

                       Event                                                 Date
   Time Period for Mailed Notice Program                 To begin no later than 75 days prior to the
                                                         Final Approval Hearing, and must be
                                                         complete 45 days before the Final Approval
                                                         Hearing.
   Deadline for filing papers in support of Final        45 days prior to the Final Approval Hearing
   Approval of the Settlement and Class
   Counsel’s application for an award of
   attorneys’ fees and expenses
   Deadline for opting-out of Settlement and             30 days prior to the Final Approval Hearing
   submission of objections
   Responses to Objections                               15 days prior to the Final Approval Hearing
   The Final Approval Hearing                            Approximately 90 days after Preliminary
                                                         Approval
   The last day that Settlement Class members            15 days after the Final Approval Hearing
   may submit a Claim Form to the Settlement
   Administrator.



        DONE AND ORDERED in Chambers in Fort Myers, Florida this                                 day of

                  , 2019.




                                                           John E. Steele
                                                           Senior United States District Judge




                                                    11
